Exhibit 10.1
REAL PROPERTY PURCHASE AND SALE AGREEMENT
THIS REAL PROPERTY PURCHASE AND SALE AGREEMENT (“Agreement”) is entered into
between Southern Plains Associates, L.L.C., an Oklahoma limited liability
company (“Purchaser”) and Southern Plains Medical Center, Inc., an Oklahoma
corporation (“Seller”). The Effective Date (“Effective Date”) of this Purchase
and Sale Agreement will be the date of the last execution by either party.
WITNESSETH:
In consideration of the mutual covenants and representations set forth herein,
Purchaser and Seller agree as follows:
Section 1. Purchase and Sale. Seller agrees to sell, convey, and assign to
Purchaser, and Purchaser agrees to purchase and accept conveyance and assignment
from Seller, subject to the terms and conditions hereinafter set forth, that
certain tract of land situated in Grady County, Oklahoma, preliminarily
described as:
[See Exhibit “A” attached hereto and incorporated herein]
together with all and singular the rights and appurtenances appertaining to the
land, including any right, title and interest of Seller in and to adjacent
streets, improvements, and fixtures attached to the land, all of the adjacent
vacant land, all rights and appurtenances being hereinafter referred to as the
“Property”; but subject to the easements and restrictions of record and standard
title insurance policy exceptions. Without limiting the foregoing, “Property”
shall include that certain building located at 2222 West Iowa Avenue, Chickasha,
Oklahoma commonly known as the Southern Plains Medical Center building
(“Building”), and the adjacent land, both further described in the Assessors
description attached to Exhibit A. It is agreed and understood that any personal
property of Seller on the Property and any trade fixtures, including without
limitation, is not included in or subject to this Agreement.
Section 2. Purchase Price. The purchase price (“Purchase Price”) to be paid to
Seller will be Six Million Dollars ($6,000,000.00). The Purchase Price will be
payable as follows:

  (a)  
Promissory Note. As part of the payment of the Purchase Price, Purchaser will
execute and deliver to Seller at Closing a promissory note (“Promissory Note”)
in the amount of One Million Five Hundred Thousand Dollars ($1,500,000). The
Promissory Note is attached hereto and incorporated herein as Exhibit B.

  (b)  
Payment at Closing. The balance of the Purchase Price as adjusted for the
Promissory Note, will be paid at Closing in the amount of Four Million Five
Hundred Thousand Dollars ($4,500,000) in accordance with Section 11 of this
Agreement.

 

 



--------------------------------------------------------------------------------



 



Section 3. Final Legal Description. In the event the preliminary legal
description of the Property is different from that contained in the Survey
prepared in accordance with Section 5 of this Agreement, the final legal
description of the Property (the “Final Legal Description”) will be the one
specified on said Survey, and once approved by Purchaser and Seller, the Final
Legal Description shall be substituted for the preliminary legal description of
the Property contained in Exhibit “A” and this Agreement shall be deemed amended
by such substitution without the necessity of the parties executing any further
amendment to this Agreement. Upon such substitution, the real estate portion of
the Property shall be thereafter defined as set forth in the Final Legal
Description.
Section 4. Title Insurance.

  (a)  
Commitment. Within twenty (20) days subsequent to the Effective Date, Seller, at
Seller’s cost and expense, will provide Purchaser with a commitment
(“Commitment”) for an ALTA owner’s policy issued by First American Title and
Trust Company (the “Title Company”), covering the Property in the amount of the
Purchase Price, insuring good and marketable title to the Property. The title
insurance commitment will set forth the current ownership of the property, all
exceptions, reservations, easements and encumbrances, and all requirements which
must be completed prior to issuance of the title insurance policy and will have
attached thereto a legible copy of all documents referred to in the Commitment.
At the Closing of this transaction, Seller shall furnish to Purchaser a copy of
the Commitment, fully marked and initialed by the Title Company, which marked
Commitment shall reflect only (i) those items not objected to by Purchaser and
(ii) those items objected to by Purchaser for which remedy has been waived by
Purchaser as the items to be listed as exceptions in the title insurance policy
upon issuance thereof. The Commitment may permit deletion of the Survey
exceptions at Purchaser’s cost and expense.

  (b)  
Objections. Purchaser will notify Seller in writing of any objections to the
Commitment or the Survey (the “Objections”) within ten (10) days after receipt
of the Commitment and receipt of the Survey provided for in Section 5 hereof,
whichever is received later. Thereafter, Seller will use diligent efforts to
remedy the Objections and to satisfy the requirements of the Commitment. If
Seller does not remedy all the objections and satisfy all the requirements
(i) within thirty (30) days of the date of the delivery of such Objections or
within ten (10) days prior to Closing (whichever date first occurs), or
(ii) Seller notifies Purchaser prior to such date of Seller’s decision not to
remedy some or all of the Objections or not to satisfy some or all of the
requirements, Purchaser may either:

  (i)  
waive any Objection or Objections and close this transaction; or
    (ii)  
terminate this Agreement.

Upon termination neither party will have further obligation to the other party
hereunder.

 

2



--------------------------------------------------------------------------------



 



  (c)  
Issuance of Policy. At Closing, or as soon thereafter as is practical, Seller
will cause to be issued to Purchaser by the Title Company an owner’s title
insurance policy in accordance with the fully marked and initialed Commitment
referred to above and reflecting all required curative action. All title
insurance premiums, charges and costs will be paid by Seller.

Section 5. Survey. [Omitted]
Section 6. Inspection and Condition of Property.

  (a)  
Inspection Period. Purchaser, at Purchaser’s sole cost and expense, will have a
period of twenty (20) days (the “Inspection Period”) commencing on the Effective
Date within which to conduct such examinations, verifications and studies,
including without limitation, zoning and other land use regulations,
environmental and engineering, as Purchaser, in its sole discretion, deems
necessary; provided however, and notwithstanding the foregoing, Purchaser will
not perform any invasive or destructive testing without the prior written
consent of Seller, which shall not be unreasonably withheld.

  (b)  
Items to be delivered to Purchaser. Within ten (10) days from the Effective
Date, Seller shall deliver to Purchaser, for Purchaser’s review and approval,
true, correct and complete copies of the following items, which may be in the
possession or under the control of Seller:

  1.  
Engineering reports, environmental reports, surveys, plats and building
construction plans of the Property;

  2.  
Abstracts of Title, Certificates of Title, title insurance policies or title
insurance commitments covering the Property;

  3.  
All Deeds, leases, guaranties, assignments, subordination or non-disturbance
agreements and related instruments;

  4.  
Notices received from any governmental or quasi-governmental authority or
utility company relating to violations of any laws, regulations or ordinance
affecting the Property which have not been corrected as of the date of this
Agreement.

  (c)  
Limited License. Purchaser, upon prior reasonable notice to Seller, is hereby
granted a “Limited License” to enter upon the Property for the purposes of
making soil tests and borings, conducting engineering tests, and for the general
purposes of inspecting the Property pursuant to the development of a site plan
and a determination of the suitability of the Property for the Purchaser’s
intended use, provided however, and notwithstanding the foregoing, Purchaser
will not perform any invasive or destructive testing without the prior written
consent of Seller, which shall not be unreasonably withheld. Purchaser will
indemnify and hold Seller harmless from any and all costs, expenses, and damages
which are caused by the Purchaser’s conducting such tests and/or inspections on
the Property, provided such costs, expenses and damages do not arise from
Seller’s or Seller’s employees’, agents’ or contractors’ negligent or willful
acts or omissions. Purchaser will hold Seller harmless and indemnify Seller in
the event that any lien or encumbrance attaches to the Property as a result of
Purchaser’s activities under this Section 6 and which are not timely satisfied
by Purchaser. Upon completion of any inspection, Purchaser will forthwith
restore the Property substantially to the condition existing prior to
Purchaser’s initial entry upon the Property.

 

3



--------------------------------------------------------------------------------



 



  (d)  
Termination. In the event that Purchaser determines, in its sole discretion,
that Purchaser does not choose to purchase the Property for any reason
whatsoever, Purchaser will have the right to terminate this Agreement upon
written notice to Seller at any time within said Inspection Period. Upon such
termination neither party will have any further obligation to the other party
hereunder.

Section 7. Conditions Precedent to Closing. Purchaser’s obligation to Close the
purchase of the Property will be contingent upon the completion of the following
prior to the Closing Date (as hereinafter defined):

  (a)  
Inspections. Purchaser shall be satisfied with its inspections and the
conditions of the Property.

  (b)  
New Lease. Seller shall enter into a mutually acceptable agreement to lease the
Property from Purchaser, commencing on the Closing date, under the terms and
conditions of the lease (“Lease”) attached as Exhibit C hereto. Following
closing, Seller will continue to operate a medical clinic on the Property.

  (c)  
Lease Guaranty. Unconditional guaranty of the lease obligations under the New
Lease by Rural Hospital Acquisition, LLC.

  (d)  
Title and Survey. Purchaser shall be satisfied with the status of Seller’s title
to the Property and with the Survey.

  (e)  
Condemnation and Casualty. To the extent Purchaser has not consented, there has
not been any material portion of the Property (which for purposes hereof shall
mean a portion of the Property having a value in excess of $10,000.00)
(i) condemned or sold under threat of condemnation or subject to a condemnation
proceeding, or (ii) adversely affected as a result of any fire, accident, or
other casualty or acts of God to such an extent that the cost of repair
therefore is in excess of $10,000.00.

Seller agrees to satisfy such conditions/contingencies prior to the Closing
Date. In the event any of the foregoing conditions precedent are not satisfied,
Purchaser may terminate this Agreement without any further obligation hereunder.

 

4



--------------------------------------------------------------------------------



 



However, notwithstanding anything in this Agreement to the contrary, Purchaser
may elect, at any time on or before the Closing Date, to waive any of the
foregoing conditions precedent by giving written notice to Seller of such
election to waive any such condition precedent. In the event Purchaser elects to
so waive any such condition precedent in its favor, this Agreement shall
continue in full force and effect and the remaining obligations of Seller
hereunder shall be unaffected by such waiver.
Section 8. Seller’s Representations. Seller represents and warrants to Purchaser
that the following statements and representations are true and correct as of the
Effective Date and will be true and correct as of the date of Closing.

  (a)  
Power and Authority. Seller has, or prior to Closing will have, the following:

  (i)  
all requisite power and authority

  (1)  
to own its property and operate its business, and
    (2)  
to enter into this Agreement and consummate the sale contemplated herein, and

  (ii)  
by proper action, duly authorized the execution and delivery of this Agreement
and the consummation of the sale herein contemplated.

  (b)  
Contracts. At the Closing, except as regards the Existing Contractual Agreements
identified in Section 8(c) hereof, there will be (i) no contracts (other than
this Agreement) affecting the Property or any party thereof, (ii) no contracts
or agreements for the management of the Property, or any party thereof, (iii) no
leasing commissions due or owing in connection with any tenancy or occupancy of
any portion of the Property, or (iv) no lease, whether written or oral, covering
the Property or any part thereof.

  (c)  
Other Contracts. The execution by Seller of this Agreement and the consummation
by Seller of the sale contemplated hereby do not, and at the Closing Date will
not, result in a breach of any of the terms or provisions of, or constitute a
default under, any indenture, agreement, instrument or obligation to which
Seller is a party or by which the Property or any portion thereof is bound.

  (d)  
Title. Seller by Closing shall be the owner of good and marketable fee simple
title to the Property, free and clear of any liens, deeds of trust, pledges,
leases, charges, encumbrances, joint ownerships or restrictions of any kind,
except liens to be discharged at or prior to the Closing; but subject to the
Existing Contractual Agreements identified in Section 8(c) above.

  (e)  
Access. The Property has full and free access to and from public streets and
roads and to sewer and other utility facilities servicing, adjoining or situated
on the Property and there is no pending or threatened governmental proceeding
which would impair or curtail such access, and there is no law or regulation or
private covenant, agreement or instrument which would allow any governmental
entity to charge an unusual fee for the use and access to such facilities.

 

5



--------------------------------------------------------------------------------



 



  (f)  
Encroachments. There are no encroachments onto or protrusions from the Property,
and none of the easements presently encumbering the Property will prevent or
unreasonably interfere with the use of the Property as a medical office building
or be breached by or as a result of such use.

  (g)  
Condemnation. Seller has received no notice of any existing, proposed or
contemplated plans to widen, modify or realign any street or highway or any
pending condemnation actions or special assessments of any nature or proposed
public improvements affecting the Property, or any part hereof, nor has Seller
received any notices of any condemnation actions or special assessments being
contemplated or threatened, nor does Seller have any knowledge of any being
contemplated.

  (h)  
Litigation. There are no actions, suits or proceedings pending or threatened, to
the knowledge of Seller, which would adversely affect Seller or the Property.

  (i)  
Maintenance of Property. From the date hereof until Closing, Seller will
maintain and operate the Property in a prudent and businesslike manner.

  (j)  
Compliance With Laws. Seller has received no notice of any violation, and to the
knowledge of Seller, there exists no violation or notice of violation of any
municipal or other governmental ordinance, order, rule, regulation or
requirement against or affecting the Property or any part thereof.
    (k)  
Environmental Hazard. To the best of Seller’s knowledge:

  (i)  
Seller has not permitted any storage, treatment or usage of hazardous or toxic
substances (as defined by any applicable governmental authority and hereafter
referred to as Hazardous Materials) on the property;

  (ii)  
no leak, spill, discharge, emission or disposal of Hazardous Materials has
occurred on the Property during Seller’s ownership of and control over the
Property; and

  (iii)  
while the Property was owned by Seller, the Property has not been used in a
manner which may result in a liability to the Purchaser under any Environmental
Laws (as defined in Section 16 of this Agreement).

  (l)  
Structural or Other Defects. Seller has disclosed in writing to Purchaser all
material defects of which Seller or Seller’s employees and agents have knowledge
with respect to the physical condition and maintenance of the Property and which
is not susceptible to discovery by Purchaser from normal inspection of the
Property.

  (m)  
Flood Conditions. The Property does not lie in a flood plain or flood hazard
area (as defined by any local, state or federal authority), and, to the Seller’s
knowledge, the Property has not suffered and damage or required any
extraordinary repairs due to flooding or inadequate drainage.

 

6



--------------------------------------------------------------------------------



 



Section 9. Purchaser’s Representations. Purchaser represents and warrants to
Seller that the following statements and representations are true and correct as
of the Effective Date and will be true and correct as of the date of Closing.

  (a)  
Legal Existence. Purchaser is a limited liability company, duly organized,
validly existing and in good standing under the laws of the State of Oklahoma
and it, or its permitted assignee, will be, prior to Closing, duly domesticated
and authorized to transact business within the state where the Property is
situated. Purchaser has all requisite power and authority to carry on its
business as now conducted and to enter into and perform this Agreement.

  (b)  
Authorization of Agreement. The execution, delivery and performance of this
Agreement by Purchaser and the consummation of the transaction described in this
Agreement by Purchaser have been duly authorized by all requisite corporate
action on the part of Purchaser. This Agreement has been duly authorized,
executed and delivered by Purchaser and constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, except as limited by bankruptcy, insolvency, reorganization and similar
laws affecting the enforcement of creditor’s rights or contractual obligation
generally and by general equitable principals. The execution and delivery of
this Agreement and the consummation of the transactions described in it by
Purchaser will not:

  (i)  
violate any provision of any judicial or administrative order, award, judgment
or decree applicable to Purchaser; or

  (ii)  
conflict with any of the provisions of the Articles of Organization or the
by-laws or the Operating Agreement of Purchaser; or

  (iii)  
conflict with, result in a breach of or constitute a default under any agreement
or instrument to which Purchaser is a party or by which Purchaser is bound.

  (c)  
Litigation. There is no litigation pending before any court or any other
governmental authority, or, to the knowledge of the Purchaser, threatened
against Purchaser which, if adversely determined would impair the ability of
Purchaser to consummate the transactions described in this Agreement.

Purchaser makes no other warranties, express or implied.
Section 10. Zoning. Seller represents that the Property is zoned C-3, Community
Commercial - as defined by the zoning ordinance of the City of Chickasha,
Oklahoma. Purchaser agrees to make its independent investigation of the zoning
circumstances of the Property and if such circumstances are unacceptable,
Purchaser will have the right of termination during the Inspection Period as set
forth within Section 6.

 

7



--------------------------------------------------------------------------------



 



Section 11. Closing.

  (a)  
The Closing of the sale of the Property by Seller will occur in Oklahoma City,
Oklahoma, in the offices of First American Title and Trust Company, Oklahoma
City, Oklahoma, at 10:00 a.m., on or before fifteen (15) days after the end of
the Inspection Period (the “Closing Date”), subject to the satisfaction of all
conditions precedent and contingencies herein, unless time for Closing will be
advanced or extended by the written agreement of the Purchaser and Seller.
    (b)  
At the Closing:

  (i)  
the Purchaser will deliver to Seller the Promissory Note in the amount set forth
in Section 2 hereof;

  (ii)  
the Purchaser will deliver to Seller cash, cashier’s or certified check or wire
transfer in the amount set forth in Section 2 hereof;

  (iii)  
Seller will deliver to Purchaser a General Warranty Deed with accompanying
documentary stamps, fully executed and acknowledged by Seller, conveying fee
simple title in the Property to Purchaser and showing no exceptions or
encumbrances except those permitted by this Agreement;

  (iv)  
the Seller will deliver to Purchaser a FIRPTA Affidavit, duly executed by
Seller, stating that Seller is not a “foreign person” as defined in the Federal
Foreign Investment in Real Property Tax Act of 1980 and the 1984 Tax Reform Act;

  (v)  
the Purchaser and Seller will each pay one-half (1/2) of any closing fees.
Seller will pay recording costs of all curative documents. Seller will pay all
documentary stamp taxes or other transfer taxes or fees associated with the
conveyance of the Property to Purchaser. The recording cost of the deed
conveying the Property to Purchaser, will be paid by Purchaser;

  (vi)  
if not previously paid, Seller shall pay for the costs of the title insurance
policy in accordance with Section 4 and the Survey in accordance with Section 5
of this Agreement;

  (vii)  
Ad valorem taxes at Closing and any rents will be prorated between Seller and
Purchaser as of the date of Closing. Should the amount of ad valorem taxes for
the year of Closing not be known or available, then the taxes will be prorated
on the basis of the taxes for the preceding year, but when the exact amount of
such taxes become known, such proration shall be adjusted, upon demand, by an
appropriate cash payment or refund between Purchaser and Seller. All other
charges and fees customarily prorated and adjusted in similar transactions shall
be prorated at Closing;

  (viii)  
Seller will pay and discharge all special assessments against the Property,
whether matured or unmatured;

 

8



--------------------------------------------------------------------------------



 



  (ix)  
each party will pay its own attorneys’ fees;

  (x)  
Seller will deliver a certificate which states that all of the representations
contained in Section 8 hereof are true and correct as of the date of Closing;
    (xi)  
Seller shall deliver to Purchaser a “bills paid” affidavit, duly executed and
acknowledged, stating that there are no outstanding unpaid bills for utilities,
labor performed, materials supplied or services provided for or to the Property
prior to Closing;

  (xii)  
Seller and Purchaser shall duly execute such other documents as may be
reasonably necessary to consummate the transaction as contemplated by this
Agreement.

Section 12. Possession. Possession of the Property will be delivered to
Purchaser at Closing, subject to the Lease Agreement attached hereto as Exhibit
“C”.
Section 13. Condemnation. If, prior to the Closing, action is initiated or
threatened to take a material portion of the Property by eminent domain
proceedings, or by deed in lieu thereof, for any portion of the Property,
Purchaser may either

  (i)  
terminate this Agreement; or

  (ii)  
close the sale, and the award of the condemning authority will be assigned to
Purchaser at the Closing.

Upon termination, neither party will have any further obligation to the other
party hereunder.
Section 14. Commissions. Purchaser and Seller covenant and represent to each
other that neither party is entitled to be paid a fee or commission in
connection with the transaction contemplated by this Agreement, and neither
Purchaser nor Seller has had any dealings or agreements with any other
individual or entity in connection therewith. If any other individual or entity
will assert a claim to a finder’s fee, or commission, or other similar fee
against either Purchaser or Seller on account of an alleged employment,
arrangement or contract as a broker or a finder, then the party who is alleged
to have retained such individual or entity will and does hereby agree to
indemnify and hold harmless the other party from and against any such claim and
all costs, expenses, liabilities and damages incurred in connection with such
claim or any action or proceeding brought thereon.
Section 15. Breach or Termination.

  (a)  
Breach by Seller. If Seller fails to timely close the sale of the Property to
Purchaser for any reason, except Purchaser’s default or the termination of this
Agreement by Purchaser, Purchaser may terminate this Agreement by giving Seller
written notice thereof, or enforce this Agreement by action seeking specific
performance of Seller’s obligation to convey the Property in accordance with
this Agreement.

 

9



--------------------------------------------------------------------------------



 



  (b)  
Breach by Purchaser. If Purchaser fails to timely close the purchase of the
Property for any reason, except Seller’s default or the exercise of a
termination right provided herein, then Seller may, as Seller’s sole remedy,
cancel and terminate this Contract.

  (c)  
Termination. Notwithstanding any other provision of this Agreement to the
contrary, the indemnity and hold harmless provisions contained in this Agreement
and the provisions related to the payment of third party costs will survive the
Closing and, if this Agreement is terminated, any termination of this Agreement.

Section 16. Indemnification of Purchaser. Seller indemnifies and holds harmless
Purchaser and each of its officers, members, managers subsidiaries, successors
and assigns (each an “Indemnified Party”) from, against, for and in respect of:
(i) any and all damages, losses, settlement payments, obligations, liabilities,
claims, actions or causes of action, encumbrances and reasonable cost and
expenses (collectively, “Damages”) suffered, sustained, incurred or required to
be paid by any Indemnified Party because of (A) the untruth, inaccuracy or
breach of any representation, warranty, agreement or covenant of Seller
contained in or made in connection with this Agreement; (B) the assertion
against an Indemnified Party of any liability or obligation of Seller relating
to the Property (except those obligations incurred by Purchaser following the
Closing), whether absolute or contingent, matured or un-matured, known or
unknown, other than liabilities and obligations expressly assumed hereunder;
(C) any violation of any Environmental Laws (except violations caused by
Purchaser following the Closing); and (D) any personal injuries, death or
property damage claims for events occurring up to Closing; and
(ii) all reasonable cost and expenses (including, without limitation, attorney’s
fees, interest and penalties) incurred by any Indemnified Party in connection
with any action, suit, proceeding, demand, assessment or judgment incident to
any of the matters indemnified against in this Section.
As used in this Agreement, the term “Environmental Laws” shall mean any law,
statute, ordinance, rule, regulation, order or determination of any governmental
authority or agency, federal, state or local, affecting the Property and
pertaining to health or the environment, including, but not limited to, the
Federal Comprehensive Environmental Response, Compensation and Liability Act of
1982 as amended by the Superfund Amendments and Reauthorization Act of 1986, the
Resource Conservation and Recovery Act, the Federal Clean Air Act, and the Toxic
Substance Control Act. The indemnification provided for in this Section shall
survive Closing and the termination of this Agreement.

 

10



--------------------------------------------------------------------------------



 



Section 17. Indemnification of Seller. Purchaser shall indemnify and hold
harmless Seller and their respective heirs, successors and assigns (each an
“Indemnified Party”) from, against, for and in respect of:
(i) any and all damages, losses, settlement payments, obligations, liabilities,
claims, actions or causes of action, encumbrances and reasonable cost and
expenses (collectively, “Damages”) suffered, sustained, incurred or required to
be paid by any Indemnified Party because of (A) the untruth, inaccuracy or
breach of any representation, warranty, agreement or covenant of Purchaser
contained in or made in connection with this Agreement; (B) any violation of any
Environmental Laws (except violations caused by Purchaser following the
Closing); and (D) any personal injuries, death or property damage claims for
events occurring up to Closing; and
(ii) all reasonable cost and expenses (including, without limitation, attorney’s
fees, interest and penalties) incurred by any Indemnified Party in connection
with any action, suit, proceeding, demand, assessment or judgment incident to
any of the matters indemnified against in this Section.
Section 18. Seller’s Purchase Option. This Agreement and Lease attached hereto
as Exhibit “C” are to be entered into simultaneously. Seller will continue to
operate a medical clinic on the Property following Closing. Purchaser grants to
Seller an irrevocable option to repurchase the Property at any time following
Closing on the terms set forth in Section 37. of the Lease.
19. Miscellaneous.

  (a)  
Notices. All notices, demands and requests which may be given or which are
required to be given by either party to the other, and any exercise of a right
of termination provided by this Agreement, will be in writing and will be deemed
effective when personally delivered to the address of the party to receive such
notice set forth below or, whether actually received or not, when deposited in
any post office or mail receptacle, regularly maintained by the United States
Postal Service, certified or registered mail, return receipt requested, postage
prepaid, or when delivered to a commercial overnight delivery service addressed
as follows or when transmission by facsimile is confirmed to the number set
forth below and received prior to 5:30 p.m. Central Time (Standard or Daylight,
which ever is applicable to such date):

     
If to Purchaser:
  Southern Plains Associates, LLC
 
  Attention: Brad Swickey
 
  1601 NW Expressway, Suite 100
 
  Oklahoma City, Oklahoma 73110
 
   
If to Seller:
  Southern Plains Medical Center, Inc.
 
  c/o Rural Hospital Acquisition, LLC
 
  3555 NW 58th Street, Suite 700
 
  Oklahoma City, Oklahoma 73112

or such other place as Seller or Purchaser may from time to time designate by
written notice to the other.

 

11



--------------------------------------------------------------------------------



 



  (b)  
Costs and Expenses. Unless otherwise specified in this Agreement, each party
will bear its costs and expenses (including attorneys’ fees) incurred in
connection with the preparation and execution of this Agreement, and the Closing
of the transaction.

  (c)  
Attorneys’ Fees. In the event of litigation arising out of the enforcement or
interpretation of this Purchase and Sale Agreement, the prevailing party will be
awarded reasonable attorneys’ fees and court costs as additional damages.

  (d)  
Assignment. This Agreement can be assigned by Purchaser at any time prior to
Closing with the express written consent of the Seller.

  (e)  
Entire Agreement. This Agreement constitutes the entire agreement of the
parties, and all understandings and agreements heretofore had between the
parties are merged in this Agreement, which alone fully and completely expresses
their agreements.

  (f)  
Amendment. This Agreement may not be amended, modified, altered, or changed
except by a written instrument executed by the party or parties to be bound
thereby.

  (g)  
Captions. The captions and headings of this Agreement are for convenience only
and do not affect, limit, amplify or modify the terms and provisions hereof.

  (h)  
Multiple Counterparts. This Agreement may be executed in identical counterparts,
each of which is deemed an original, and all of which constitutes collectively
one agreement; but in making proof of this Agreement, it will not be necessary
to produce or account for more than one such counterpart.

  (i)  
Governing Law. This Agreement will be governed by and construed in accordance
with the laws of the State of Oklahoma.

  (j)  
Successors and Assigns. This Agreement will be binding upon and inure to the
benefit of the parties hereto and their successors and assigns.

  (k)  
Consents. Whenever the consent of Seller or Purchaser is required hereunder,
such consent, unless herein committed to such party’s sole discretion, will not
be unreasonably withheld or delayed.

  (l)  
Execution. This Agreement shall be binding upon the parties hereto only at such
time as it is fully executed by and delivered to all parties. In the event such
complete execution and delivery has not been completed by 1:00 p.m. on the 31st
day of December, 2009, any prior execution hereof will be automatically deemed
to be withdrawn and terminated.

 

12



--------------------------------------------------------------------------------



 



  (m)  
Confidentiality. The parties will keep confidential this Agreement, this
transaction, and all information learned in the course of this transaction,
except to the extent disclosure is required by law or court order or to enable
third parties (“Third Parties”) to advise or assist Purchaser to investigate the
Property or either party to close this transaction; provided however any such
Third Parties shall be advised of this obligation of confidentiality and shall
first agree to be bound thereby.
    (n)  
Time of the Essence. Time is of the essence to this Agreement.

                      “PURCHASER”   “SELLER”     Southern Plains Associates,
L.L.C.,   Southern Plains Medical Center, Inc.     By Capital Investors of
Oklahoma, LLC            
 
                   
By:
  /s/ Brad Swickey       By:   /s/ Thomas Rice    
 
 
 
Title: Managing Member          
 
Title: President    
 
  Dated 12-16-09           Dated 12-15-2009    

 

13



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENTS

         
STATE OF OKLAHOMA
    )  
 
    ) ss.
COUNTY OF OKLAHOMA CITY
    )  

This instrument was acknowledged before me this 16th day of December, 2009, by
/s/ Brad Swickey, as Managing Member of Southern Plains Associates, L.L.C., an
Oklahoma limited liability company.

                  /s/ Charlotte Roberts       Notary Public   

My Commission Expires 06/13/11

         
STATE OF Oklahoma
    )  
 
    ) ss.
COUNTY OF Oklahoma
    )  

This instrument was acknowledged before me this 15th day of December, 2009, by
/s/ Thomas R. Rice as President of Southern Plains Medical Center, Inc., a(n)
Corporation.

                  /s/ Donna M. Anderson       Notary Public #00019530   

My Commission Expires December 18, 2012

 

14



--------------------------------------------------------------------------------



 



EXHIBIT “A”
Legal Description

 

 



--------------------------------------------------------------------------------



 



Exhibit A
A tract of land described as Beginning 30.00 feet North 00°00’29” West and
330.00 feet South 89°55’40” West of the Southeast corner of the Northeast
Quarter (NE/4) of Section 29, Township 7 North, Range 7 West of the Indian
Meridian, Grady County, Oklahoma:
Thence South 89°55’40” West parallel to the South boundary of said NE/4 SW/4, a
distance of 208.70 feet to a point;
Thence North 00°01’33” East, a distance of 423.88 feet to a point;
Thence North 89°59’46” West, a distance of 284.19 feet to a point;
Thence South 00°00’14” West, a distance of 454.23 feet to a point;
Thence South 89°55’25” West, a distance of 30.00 feet to a point;
Thence North 00°01’33” East, a distance of 845.00 feet to a point;
Thence North 89°55’43” East, a distance of 521.39 feet to a point;
Thence South 00°04’02” East, a distance of 815.02 feet to the Point of the
Beginning.
a/k/a 2222 W. Iowa Avenue, Chickasha, Oklahoma
Plus, the additional vacant land, described below in the Chickasha County Tax
Assessors records as follows:
29-07-07-16300 TR BEG 538.7’ W & 218.4’ N OF SE/C NE/4 SW/4 TH N 34 DEG 01 MIN W
48.3’ N 99’ W 150’ N 30 DEG 00 MIN W 34.3’ W 89.5’ N 60’ E 283.7’ S 229’ TO BEG.
(.591AC) LESS BG 732.8’ W & 387.1’ N OF SE/C NE/4 SW/4 TH W 89.5’ N 6 0’ E 54.9’
S 30 D
29-07-07-16350 TR BEG 330’ W & 447.4’ N OF SE/C NE/4 SW/4 – W208.7’
N 75’ E 80.7’ N 107.65’ E 128’ S 182.65’ TO POB.

 

2



--------------------------------------------------------------------------------



 



EXHIBIT “B”
Promissory Note

 

3



--------------------------------------------------------------------------------



 



PROMISSORY NOTE

      $1,500,000.00   Maturity Date: January 12, 2030

Date: January 13, 2010
FOR VALUE RECEIVED, FIRST PHYSICIANS REALTY GROUP, LLC, an Oklahoma limited
liability company, and CAPITAL INVESTORS OF OKLAHOMA, LLC an Oklahoma limited
liability company (collectively referred to herein as “Makers”), hereby promises
to pay to the order of Southern Plains Medical Center, Inc., an Oklahoma
Corporation (“Payee”), at 3555 NW 58th Street, Suite 700, Oklahoma City,
Oklahoma 73112, or at such other place as Payee designates to Makers in writing
from time to time, on or before January 12, 2030 (the “Maturity Date”), the
principal amount of One Million Five Hundred Thousand and No/100 Dollars
($1,500,000.00), in lawful money of the United States of America, together with
accrued but unpaid interest on the unpaid balance from day-to-day outstanding,
computed according to the schedule in the attached Exhibit A.
1. As used herein, the term “Maximum Rate” shall mean, at any time, the maximum
rate of interest under applicable law that Payee may charge Makers. The Maximum
Rate shall be calculated in a manner that takes into account any and all fees,
payments, and other charges in respect of this Promissory Note or any document
executed in connection herewith that constitute interest under applicable law.
Each change in any interest rate provided for herein based upon the Maximum Rate
resulting from a change in the Maximum Rate shall take effect without notice to
Makers at the time of such change in the Maximum Rate.
2. Computation of interest on all amounts payable by Makers hereunder shall be
computed on the basis of a year of 360 days and the actual number of days
elapsed (including the first day but excluding the last day) unless such
calculation would result in a usurious rate, in which case interest shall be
calculated on the basis of a year of 365 or 366 days, as the case may be.
Notwithstanding the foregoing, if at any time the Contract Rate shall exceed the
Maximum Rate, thereby causing the interest payable on this Note to be limited to
the Maximum Rate, then any subsequent reductions in the Contract Rate shall not
reduce the rate of interest charged hereunder below the Maximum Rate until the
total amount of interest accrued hereon from and after the date hereof equals
the amount of interest that would have accrued hereon if Contract Rate had at
all times been in effect.
2.1. The principal of and interest upon this Promissory Note shall be due and
payable as follows:

  (a)  
Interest:

(i) 0% interest for the first 60 months; and,
(ii) 5% per annum interest for the second 60 months due and payable monthly on
the fifteenth (15th) day of each month beginning in the sixty-first month
following the date of this Promissory Note.
(iii) 5% per annum interest on the unpaid balance for the remaining 120 months
due and payable, along with principal payments, beginning in the one hundred and
twenty first (121st) month following the date of this Promissory Note as
outlined in 2.1.b. below.

  (b)  
Principal will be due and payable starting in the one hundred and twenty first
month following the date of this Promissory Note, in equal monthly installments
of Twelve-Thousand Five-Hundred Dollars ($12,500) per month, due along with
interest payments, on the 15th day of each month, through the Maturity date.

Makers may elect to prepay this Promissory Note in whole or in part from time to
time without premium, penalty or notice.

 

4



--------------------------------------------------------------------------------



 



3. Makers agrees that the occurrence of any one or more of the following shall
constitute an event of default (“Event of Default”) under this Promissory Note:
(a) Failure of Makers to pay principal of or interest on this Promissory Note
when due; or
(b) Makers becomes insolvent, or makes a transfer in fraud of creditors, or
makes an assignment for the benefit of creditors, or admits in writing its
inability to pay its debts as they become due, or generally is not paying its
debts as such debts become due; or
(c) Makers has a receiver or custodian appointed for, or take possession of, all
or substantially all of the assets of such party, either in a proceeding brought
by such party or in a proceeding brought against such party and such appointment
is not discharged or such possession is not terminated within sixty (60) days
after the effective date thereof or such party consents to or acquiesces in such
appointment or possession; or
(d) Makers files a petition for relief under the United States Bankruptcy Code
or any other present or future federal or state insolvency, bankruptcy or
similar laws (all of the foregoing hereinafter collectively called “Applicable
Bankruptcy Law”) or an involuntary petition for relief is filed against such
party under any Applicable Bankruptcy Law or an order for relief naming such
party is entered under any Applicable Bankruptcy Law, or any composition,
rearrangement, extension, reorganization or other relief of debtors now or
hereafter existing is requested or consented to by such party.
4. Makers agrees that upon the occurrence of an Event of Default, the holder of
this Promissory Note may, at its option, without further notice or demand,
declare the outstanding principal balance of and accrued but unpaid interest on
this Promissory Note immediately due and payable. If this Promissory Note is
placed in the hands of an attorney for collection, or is collected in whole or
in part by suit or through probate, bankruptcy or other legal proceedings of any
kind, Makers agrees to pay, in addition to all other sums payable hereunder, all
costs and expenses of collection, including but not limited to reasonable
attorneys’ fees.
5. Makers, and any surety, endorser, guarantor or other party ever liable for
payment of any sums of money on this Promissory Note, jointly and severally
waive notice of acceptance, diligence, demand for payment, presentment, protest,
notice of protest and non-payment, or other notice of default, notice of
intention to accelerate the maturity of this Promissory Note, and notice of
acceleration of the maturity of this Promissory Note.

 

5



--------------------------------------------------------------------------------



 



6. This Promissory Note is intended to be performed in accordance with, and only
to the extent permitted by, all applicable usury laws. If any provision hereof
or the application thereof to any person or circumstance shall, for any reason
and to any extent, be invalid or unenforceable, neither the application of such
provision to any other person or circumstance nor the remainder of the
instrument in which such provision is contained shall be affected thereby and
shall be enforced to the greatest extent permitted by law. It is expressly
stipulated and agreed to be the intent of the holder hereof to at all times
comply with the usury and other applicable laws now or hereafter governing the
interest payable on the indebtedness evidenced by this Promissory Note. If the
applicable law is ever revised, repealed or judicially interpreted so as to
render usurious any amount called for under this Promissory Note, or contracted
for, charged, taken, reserved or received with respect to the indebtedness
evidenced by this Promissory Note, or if Payee’s exercise of the option to
accelerate the maturity of this Note, or if any prepayment by Makers results in
Makers having paid any interest in excess of that permitted by law, then it is
the express intent of Makers and Payee that all excess amounts theretofore
collected by Payee be credited on the principal balance of this Promissory Note
(or, if this Promissory Note has been paid in full, refunded to Makers), and the
provisions of this Promissory Note immediately be deemed reformed and the
amounts thereafter collectable hereunder reduced, without the necessity of the
execution of any new document, so as to comply with the then applicable law, but
so as to permit the recovery of the fullest amount otherwise called for
hereunder. All sums paid, or agreed to be paid, by Makers for the use,
forbearance, detention, taking, charging, receiving or reserving of the
indebtedness of Makers to Payee under this Promissory Note shall, to the maximum
extent permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full term of such indebtedness until payment in full so that the
rate or amount of interest on account of such indebtedness does not exceed the
usury ceiling from time to time in effect and applicable to such indebtedness
for so long as such indebtedness is outstanding. Notwithstanding anything to the
contrary contained herein, it is not the intention of Payee to accelerate the
maturity of any interest that has not accrued at the time of such acceleration
or to collect unearned interest at the time of such acceleration.
7. Both Makers and Payee acknowledge and accept that this Promissory Note is an
integral part of the overall transaction between Southern Plains Associates, LLC
and Southern Plains Medical Center, Inc., represented by the Purchase and Sale
Agreement, and Lease, attached hereto. Both parties acknowledge that an uncured
default and termination of the Lease by Southern Plains Associates, under the
Terms of the Lease, will effect a forgiveness of this Promissory Note, and in
such event, Southern Plains Associates will have no obligation to repay this
Promissory Note, or any further obligation to pay interest due hereunder.
The indebtedness evidenced hereby shall be construed and enforced in accordance
with and governed by the laws of the State of Oklahoma without regard to
conflict of law principles.

          MAKERS:    
 
        CAPITAL INVESTORS OF OKLAHOMA, LLC    
 
       
By:
  /s/ Brad Swickey    
 
 
 
Name: Brad Swickey    
 
  Title:   Managing Member    
 
        FIRST PHYSICIANS REALTY GROUP, LLC    
 
       
By:
  /s/ David Hirschhorn    
 
 
 
Name: David Hirschhorn    
 
  Title:   Manager    

 

6



--------------------------------------------------------------------------------



 



EXHIBIT “A”
LOAN AMORTIZATION SCHEDULE

                                                                      Total
Interest     New Payoff   Period   Payment     Principal     Interest     Paid  
  Amount  
1
  $ —     $ —     $ —     $ —     $ 1,500,000  
2
  $ —     $ —     $ —     $ —     $ 1,500,000  
3
  $ —     $ —     $ —     $ —     $ 1,500,000  
4
  $ —     $ —     $ —     $ —     $ 1,500,000  
5
  $ —     $ —     $ —     $ —     $ 1,500,000  
6
  $ —     $ —     $ —     $ —     $ 1,500,000  
7
  $ —     $ —     $ —     $ —     $ 1,500,000  
8
  $ —     $ —     $ —     $ —     $ 1,500,000  
9
  $ —     $ —     $ —     $ —     $ 1,500,000  
10
  $ —     $ —     $ —     $ —     $ 1,500,000  
11
  $ —     $ —     $ —     $ —     $ 1,500,000  
12
  $ —     $ —     $ —     $ —     $ 1,500,000  
13
  $ —     $ —     $ —     $ —     $ 1,500,000  
14
  $ —     $ —     $ —     $ —     $ 1,500,000  
15
  $ —     $ —     $ —     $ —     $ 1,500,000  
16
  $ —     $ —     $ —     $ —     $ 1,500,000  
17
  $ —     $ —     $ —     $ —     $ 1,500,000  
18
  $ —     $ —     $ —     $ —     $ 1,500,000  
19
  $ —     $ —     $ —     $ —     $ 1,500,000  
20
  $ —     $ —     $ —     $ —     $ 1,500,000  
21
  $ —     $ —     $ —     $ —     $ 1,500,000  
22
  $ —     $ —     $ —     $ —     $ 1,500,000  
23
  $ —     $ —     $ —     $ —     $ 1,500,000  
24
  $ —     $ —     $ —     $ —     $ 1,500,000  
25
  $ —     $ —     $ —     $ —     $ 1,500,000  
26
  $ —     $ —     $ —     $ —     $ 1,500,000  
27
  $ —     $ —     $ —     $ —     $ 1,500,000  
28
  $ —     $ —     $ —     $ —     $ 1,500,000  
29
  $ —     $ —     $ —     $ —     $ 1,500,000  
30
  $ —     $ —     $ —     $ —     $ 1,500,000  
31
  $ —     $ —     $ —     $ —     $ 1,500,000  
32
  $ —     $ —     $ —     $ —     $ 1,500,000  
33
  $ —     $ —     $ —     $ —     $ 1,500,000  
34
  $ —     $ —     $ —     $ —     $ 1,500,000  
35
  $ —     $ —     $ —     $ —     $ 1,500,000  
36
  $ —     $ —     $ —     $ —     $ 1,500,000  
37
  $ —     $ —     $ —     $ —     $ 1,500,000  
38
  $ —     $ —     $ —     $ —     $ 1,500,000  
39
  $ —     $ —     $ —     $ —     $ 1,500,000  
40
  $ —     $ —     $ —     $ —     $ 1,500,000  
41
  $ —     $ —     $ —     $ —     $ 1,500,000  
42
  $ —     $ —     $ —     $ —     $ 1,500,000  
43
  $ —     $ —     $ —     $ —     $ 1,500,000  
44
  $ —     $ —     $ —     $ —     $ 1,500,000  
45
  $ —     $ —     $ —     $ —     $ 1,500,000  
46
  $ —     $ —     $ —     $ —     $ 1,500,000  
47
  $ —     $ —     $ —     $ —     $ 1,500,000  
48
  $ —     $ —     $ —     $ —     $ 1,500,000  
49
  $ —     $ —     $ —     $ —     $ 1,500,000  
50
  $ —     $ —     $ —     $ —     $ 1,500,000  
51
  $ —     $ —     $ —     $ —     $ 1,500,000  
52
  $ —     $ —     $ —     $ —     $ 1,500,000  
53
  $ —     $ —     $ —     $ —     $ 1,500,000  
54
  $ —     $ —     $ —     $ —     $ 1,500,000  
55
  $ —     $ —     $ —     $ —     $ 1,500,000  
56
  $ —     $ —     $ —     $ —     $ 1,500,000  
57
  $ —     $ —     $ —     $ —     $ 1,500,000  
58
  $ —     $ —     $ —     $ —     $ 1,500,000  
59
  $ —     $ —     $ —     $ —     $ 1,500,000  
60
  $ —     $ —     $ —     $ —     $ 1,500,000  

 

7



--------------------------------------------------------------------------------



 



                                                                      Total
Interest     New Payoff   Period   Payment     Principal     Interest     Paid  
  Amount  
61
  $ —     $ —     $ 6,250     $ 6,250     $ 1,500,000  
62
  $ —     $ —     $ 6,250     $ 12,500     $ 1,500,000  
63
  $ —     $ —     $ 6,250     $ 18,750     $ 1,500,000  
64
  $ —     $ —     $ 6,250     $ 25,000     $ 1,500,000  
65
  $ —     $ —     $ 6,250     $ 31,250     $ 1,500,000  
66
  $ —     $ —     $ 6,250     $ 37,500     $ 1,500,000  
67
  $ —     $ —     $ 6,250     $ 43,750     $ 1,500,000  
68
  $ —     $ —     $ 6,250     $ 50,000     $ 1,500,000  
69
  $ —     $ —     $ 6,250     $ 56,250     $ 1,500,000  
70
  $ —     $ —     $ 6,250     $ 62,500     $ 1,500,000  
71
  $ —     $ —     $ 6,250     $ 68,750     $ 1,500,000  
72
  $ —     $ —     $ 6,250     $ 75,000     $ 1,500,000  
73
  $ —     $ —     $ 6,250     $ 81,250     $ 1,500,000  
74
  $ —     $ —     $ 6,250     $ 87,500     $ 1,500,000  
75
  $ —     $ —     $ 6,250     $ 93,750     $ 1,500,000  
76
  $ —     $ —     $ 6,250     $ 100,000     $ 1,500,000  
77
  $ —     $ —     $ 6,250     $ 106,250     $ 1,500,000  
78
  $ —     $ —     $ 6,250     $ 112,500     $ 1,500,000  
79
  $ —     $ —     $ 6,250     $ 118,750     $ 1,500,000  
80
  $ —     $ —     $ 6,250     $ 125,000     $ 1,500,000  
81
  $ —     $ —     $ 6,250     $ 131,250     $ 1,500,000  
82
  $ —     $ —     $ 6,250     $ 137,500     $ 1,500,000  
83
  $ —     $ —     $ 6,250     $ 143,750     $ 1,500,000  
84
  $ —     $ —     $ 6,250     $ 150,000     $ 1,500,000  
85
  $ —     $ —     $ 6,250     $ 156,250     $ 1,500,000  
86
  $ —     $ —     $ 6,250     $ 162,500     $ 1,500,000  
87
  $ —     $ —     $ 6,250     $ 168,750     $ 1,500,000  
88
  $ —     $ —     $ 6,250     $ 175,000     $ 1,500,000  
89
  $ —     $ —     $ 6,250     $ 181,250     $ 1,500,000  
90
  $ —     $ —     $ 6,250     $ 187,500     $ 1,500,000  
91
  $ —     $ —     $ 6,250     $ 193,750     $ 1,500,000  
92
  $ —     $ —     $ 6,250     $ 200,000     $ 1,500,000  
93
  $ —     $ —     $ 6,250     $ 206,250     $ 1,500,000  
94
  $ —     $ —     $ 6,250     $ 212,500     $ 1,500,000  
95
  $ —     $ —     $ 6,250     $ 218,750     $ 1,500,000  
96
  $ —     $ —     $ 6,250     $ 225,000     $ 1,500,000  
97
  $ —     $ —     $ 6,250     $ 231,250     $ 1,500,000  
98
  $ —     $ —     $ 6,250     $ 237,500     $ 1,500,000  
99
  $ —     $ —     $ 6,250     $ 243,750     $ 1,500,000  
100
  $ —     $ —     $ 6,250     $ 250,000     $ 1,500,000  
101
  $ —     $ —     $ 6,250     $ 256,250     $ 1,500,000  
102
  $ —     $ —     $ 6,250     $ 262,500     $ 1,500,000  
103
  $ —     $ —     $ 6,250     $ 268,750     $ 1,500,000  
104
  $ —     $ —     $ 6,250     $ 275,000     $ 1,500,000  
105
  $ —     $ —     $ 6,250     $ 281,250     $ 1,500,000  
106
  $ —     $ —     $ 6,250     $ 287,500     $ 1,500,000  
107
  $ —     $ —     $ 6,250     $ 293,750     $ 1,500,000  
108
  $ —     $ —     $ 6,250     $ 300,000     $ 1,500,000  
109
  $ —     $ —     $ 6,250     $ 306,250     $ 1,500,000  
110
  $ —     $ —     $ 6,250     $ 312,500     $ 1,500,000  
111
  $ —     $ —     $ 6,250     $ 318,750     $ 1,500,000  
112
  $ —     $ —     $ 6,250     $ 325,000     $ 1,500,000  
113
  $ —     $ —     $ 6,250     $ 331,250     $ 1,500,000  
114
  $ —     $ —     $ 6,250     $ 337,500     $ 1,500,000  
115
  $ —     $ —     $ 6,250     $ 343,750     $ 1,500,000  
116
  $ —     $ —     $ 6,250     $ 350,000     $ 1,500,000  
117
  $ —     $ —     $ 6,250     $ 356,250     $ 1,500,000  
118
  $ —     $ —     $ 6,250     $ 362,500     $ 1,500,000  
119
  $ —     $ —     $ 6,250     $ 368,750     $ 1,500,000  
120
  $ —     $ —     $ 6,250     $ 375,000     $ 1,500,000  
121
  $ 18,698     $ 12,500     $ 6,198     $ 381,198     $ 1,487,500  

 

8



--------------------------------------------------------------------------------



 



                                                                      Total
Interest     New Payoff   Period   Payment     Principal     Interest     Paid  
  Amount  
122
  $ 18,646     $ 12,500     $ 6,146     $ 387,344     $ 1,475,000  
123
  $ 18,594     $ 12,500     $ 6,094     $ 393,438     $ 1,462,500  
124
  $ 18,542     $ 12,500     $ 6,042     $ 399,479     $ 1,450,000  
125
  $ 18,490     $ 12,500     $ 5,990     $ 405,469     $ 1,437,500  
126
  $ 18,438     $ 12,500     $ 5,938     $ 411,406     $ 1,425,000  
127
  $ 18,385     $ 12,500     $ 5,885     $ 417,292     $ 1,412,500  
128
  $ 18,333     $ 12,500     $ 5,833     $ 423,125     $ 1,400,000  
129
  $ 18,281     $ 12,500     $ 5,781     $ 428,906     $ 1,387,500  
130
  $ 18,229     $ 12,500     $ 5,729     $ 434,635     $ 1,375,000  
131
  $ 18,177     $ 12,500     $ 5,677     $ 440,313     $ 1,362,500  
132
  $ 18,125     $ 12,500     $ 5,625     $ 445,938     $ 1,350,000  
133
  $ 18,073     $ 12,500     $ 5,573     $ 451,510     $ 1,337,500  
134
  $ 18,021     $ 12,500     $ 5,521     $ 457,031     $ 1,325,000  
135
  $ 17.969     $ 12,500     $ 5,469     $ 462,500     $ 1,312,500  
136
  $ 17,917     $ 12,500     $ 5,417     $ 467,917     $ 1,300,000  
137
  $ 17,865     $ 12,500     $ 5,365     $ 473,281     $ 1,287,500  
138
  $ 17,813     $ 12,500     $ 5,313     $ 478,594     $ 1,275,000  
139
  $ 17,760     $ 12,500     $ 5,260     $ 483,854     $ 1,262,500  
140
  $ 17,708     $ 12,500     $ 5,208     $ 489,063     $ 1,250,000  
141
  $ 17,656     $ 12,500     $ 5,156     $ 494,219     $ 1,237,500  
142
  $ 17,604     $ 12,500     $ 5,104     $ 499,323     $ 1,225,000  
143
  $ 17,552     $ 12,500     $ 5,052     $ 504,375     $ 1,212,500  
144
  $ 17,500     $ 12,500     $ 5,000     $ 509,375     $ 1,200,000  
145
  $ 17,448     $ 12,500     $ 4,948     $ 514,323     $ 1,187,500  
146
  $ 17,396     $ 12,500     $ 4,896     $ 519,219     $ 1,175,000  
147
  $ 17,344     $ 12,500     $ 4,844     $ 524,063     $ 1,162,500  
148
  $ 17,292     $ 12,500     $ 4,792     $ 528,854     $ 1,150,000  
149
  $ 17,240     $ 12,500     $ 4,740     $ 533,594     $ 1,137,500  
150
  $ 17,188     $ 12,500     $ 4,688     $ 538,281     $ 1,125,000  
151
  $ 17,135     $ 12,500     $ 4,635     $ 542,917     $ 1,112,500  
152
  $ 17,083     $ 12,500     $ 4,583     $ 547,500     $ 1,100,000  
153
  $ 17,031     $ 12,500     $ 4,531     $ 552,031     $ 1,087,500  
154
  $ 16,979     $ 12,500     $ 4,479     $ 556,510     $ 1,075,000  
155
  $ 16,927     $ 12,500     $ 4,427     $ 560,938     $ 1,062,500  
156
  $ 16,875     $ 12,500     $ 4,375     $ 565,313     $ 1,050,000  
157
  $ 16,823     $ 12,500     $ 4,323     $ 569,635     $ 1,037,500  
158
  $ 16,771     $ 12,500     $ 4,271     $ 573,906     $ 1,025,000  
159
  $ 16,719     $ 12,500     $ 4,219     $ 578,125     $ 1,012,500  
160
  $ 16,667     $ 12,500     $ 4,167     $ 582,292     $ 1,000,000  
161
  $ 16,615     $ 12,500     $ 4,115     $ 586,406     $ 987,500  
162
  $ 16,563     $ 12,500     $ 4,063     $ 590,469     $ 975,000  
163
  $ 16,510     $ 12,500     $ 4,010     $ 594,479     $ 962,500  
164
  $ 16,458     $ 12,500     $ 3,958     $ 598,438     $ 950,000  
165
  $ 16,406     $ 12,500     $ 3,906     $ 602,344     $ 937,500  
166
  $ 16,354     $ 12,500     $ 3,854     $ 606,198     $ 925,000  
167
  $ 16,302     $ 12,500     $ 3,802     $ 610,000     $ 912,500  
168
  $ 16,250     $ 12,500     $ 3,750     $ 613,750     $ 900,000  
169
  $ 16,198     $ 12,500     $ 3,698     $ 617,448     $ 887,500  
170
  $ 16,146     $ 12,500     $ 3,646     $ 621,094     $ 875,000  
171
  $ 16,094     $ 12,500     $ 3,594     $ 624,688     $ 862,500  
172
  $ 16,042     $ 12,500     $ 3,542     $ 628,229     $ 850,000  
173
  $ 15,990     $ 12,500     $ 3,490     $ 631,719     $ 837,500  
174
  $ 15,938     $ 12,500     $ 3,438     $ 635,156     $ 825,000  
175
  $ 15,885     $ 12,500     $ 3,385     $ 638,542     $ 812,500  
176
  $ 15,833     $ 12,500     $ 3,333     $ 641,875     $ 800,000  
177
  $ 15,781     $ 12,500     $ 3,281     $ 645,156     $ 787,500  
178
  $ 15,729     $ 12,500     $ 3,229     $ 648,385     $ 775,000  
179
  $ 15,677     $ 12,500     $ 3,177     $ 651,563     $ 762,500  
180
  $ 15,625     $ 12,500     $ 3,125     $ 654,688     $ 750,000  
181
  $ 15,573     $ 12,500     $ 3,073     $ 657,760     $ 737,500  

 

9



--------------------------------------------------------------------------------



 



                                                                      Total
Interest     New Payoff   Period   Payment     Principal     Interest     Paid  
  Amount  
182
  $ 15,521     $ 12,500     $ 3,021     $ 660,781     $ 725,000  
183
  $ 15,469     $ 12,500     $ 2,969     $ 663,750     $ 712,500  
184
  $ 15,417     $ 12,500     $ 2,917     $ 666,667     $ 700,000  
185
  $ 15,365     $ 12,500     $ 2,865     $ 669,531     $ 687,500  
186
  $ 15,313     $ 12,500     $ 2,813     $ 672,344     $ 675,000  
187
  $ 15,260     $ 12,500     $ 2,760     $ 675,104     $ 662,500  
188
  $ 15,208     $ 12,500     $ 2,708     $ 677,813     $ 650,000  
189
  $ 15,156     $ 12,500     $ 2,656     $ 680,469     $ 637,500  
190
  $ 15,104     $ 12,500     $ 2,604     $ 683,073     $ 625,000  
191
  $ 15,052     $ 12,500     $ 2,552     $ 685,625     $ 612,500  
192
  $ 15,000     $ 12,500     $ 2,500     $ 688,125     $ 600,000  
193
  $ 14,948     $ 12,500     $ 2,448     $ 690,573     $ 587,500  
194
  $ 14,896     $ 12,500     $ 2,396     $ 692,969     $ 575,000  
195
  $ 14,844     $ 12,500     $ 2,344     $ 695,313     $ 562,500  
196
  $ 14,792     $ 12,500     $ 2,292     $ 697,604     $ 550,000  
197
  $ 14,740     $ 12,500     $ 2,240     $ 699,844     $ 537,500  
198
  $ 14,688     $ 12,500     $ 2,188     $ 702,031     $ 525,000  
199
  $ 14,635     $ 12,500     $ 2,135     $ 704,167     $ 512,500  
200
  $ 14,583     $ 12,500     $ 2,083     $ 706,250     $ 500,000  
201
  $ 14,531     $ 12,500     $ 2,031     $ 708,281     $ 487,500  
202
  $ 14,479     $ 12,500     $ 1,979     $ 710,260     $ 475,000  
203
  $ 14,427     $ 12,500     $ 1,927     $ 712,188     $ 462,500  
204
  $ 14,375     $ 12,500     $ 1,875     $ 714,063     $ 450,000  
205
  $ 14,323     $ 12,500     $ 1,823     $ 715,885     $ 437,500  
206
  $ 14,271     $ 12,500     $ 1,771     $ 717,656     $ 425,000  
207
  $ 14,219     $ 12,500     $ 1,719     $ 719,375     $ 412,500  
208
  $ 14,167     $ 12,500     $ 1,667     $ 721,042     $ 400,000  
209
  $ 14,115     $ 12,500     $ 1,615     $ 722,656     $ 387,500  
210
  $ 14,063     $ 12,500     $ 1,563     $ 724,219     $ 375,000  
211
  $ 14,010     $ 12,500     $ 1,510     $ 725,729     $ 362,500  
212
  $ 13,958     $ 12,500     $ 1,458     $ 727,188     $ 350,000  
213
  $ 13,906     $ 12,500     $ 1,406     $ 728,594     $ 337,500  
214
  $ 13,854     $ 12,500     $ 1,354     $ 729,948     $ 325,000  
215
  $ 13,802     $ 12,500     $ 1,302     $ 731,250     $ 312,500  
216
  $ 13,750     $ 12,500     $ 1,250     $ 732,500     $ 300,000  
217
  $ 13,698     $ 12,500     $ 1,198     $ 733,698     $ 287,500  
218
  $ 13,646     $ 12,500     $ 1,146     $ 734,844     $ 275,000  
219
  $ 13,594     $ 12,500     $ 1,094     $ 735,938     $ 262,500  
220
  $ 13,542     $ 12,500     $ 1,042     $ 736,979     $ 250,000  
221
  $ 13,490     $ 12,500     $ 990     $ 737,969     $ 237,500  
222
  $ 13,438     $ 12,500     $ 938     $ 738,906     $ 225,000  
223
  $ 13,385     $ 12,500     $ 885     $ 739,792     $ 212,500  
224
  $ 13,333     $ 12,500     $ 833     $ 740,625     $ 200,000  
225
  $ 13,281     $ 12,500     $ 781     $ 741,406     $ 187,500  
226
  $ 13,229     $ 12,500     $ 729     $ 742,135     $ 175,000  
227
  $ 13,177     $ 12,500     $ 677     $ 742,813     $ 162,500  
228
  $ 13,125     $ 12,500     $ 625     $ 743,438     $ 150,000  
229
  $ 13,073     $ 12,500     $ 573     $ 744,010     $ 137,500  
230
  $ 13,021     $ 12,500     $ 521     $ 744,531     $ 125,000  
231
  $ 12,969     $ 12,500     $ 469     $ 745,000     $ 112,500  
232
  $ 12,917     $ 12,500     $ 417     $ 745,417     $ 100,000  
233
  $ 12,865     $ 12,500     $ 365     $ 745,781     $ 87,500  
234
  $ 12,813     $ 12,500     $ 313     $ 746,094     $ 75,000  
235
  $ 12,760     $ 12,500     $ 260     $ 746,354     $ 62,500  
236
  $ 12,708     $ 12,500     $ 208     $ 746,563     $ 50,000  
237
  $ 12,656     $ 12,500     $ 156     $ 746,719     $ 37,500  
238
  $ 12,604     $ 12,500     $ 104     $ 746,823     $ 25,000  
239
  $ 12,552     $ 12,500     $ 52     $ 746,875     $ 12,500  
240
  $ 12,500     $ 12,500     $ —     $ 746,875     $ —  

 

10



--------------------------------------------------------------------------------



 



EXHIBIT “C”
Lease

 

11



--------------------------------------------------------------------------------



 



LEASE
BY AND BETWEEN
Southern Plains Associates, LLC, an Oklahoma limited liability company
(“Landlord”)
and
Southern Plains Medical Center, Inc., an Oklahoma corporation
And RHA Anadarko, LLC, an Oklahoma Limited Liability Company
(Jointly referred to herein as “Tenant”)

 

12



--------------------------------------------------------------------------------



 



LEASE
This Lease (“Lease”) is made and entered into this 16th day of December, 2009,
between Southern Plains Associates, LLC, an Oklahoma limited liability company
(hereafter called “Landlord”) and Southern Plains Medical Center, Inc., an
Oklahoma Corporation, and RHA Anadarko, LLC, an Oklahoma limited liability
company (hereafter jointly referred to as “Tenant”). This Lease will be executed
simultaneously with the Real Property Purchase and Sale Agreement between the
parties.

 

13



--------------------------------------------------------------------------------



 



WITNESSETH:

1  
Demise, Exhibits and Construction of Tenant Improvements.

  1.1  
Landlord does hereby demise and lease to Tenant the land legally described and
depicted on Exhibit A attached hereto and made a part hereof (the “Land”) and
the building (the “Building”). The Land and the Building are collectively herein
referred to as the “Demised Premises”. Landlord hereby leases the Demised
Premises to Tenant, and hereby grants to Tenant its guests, invitees and
licensees all Landlord’s easements, rights and privileges appurtenant thereto,
including the right to use all of the parking areas, driveways, roads, alleys,
means of ingress and egress and other portions of the Demised Premises, all in
accordance with the terms, conditions and covenants contained in this Lease.

  1.2  
Exhibits. The exhibits listed below and attached to this Lease are incorporated
herein by reference:

     
EXHIBIT “A”
  Legal Description of the Land
EXHIBIT “B”
  Base Rent
EXHIBIT “C”
  [Omitted]
EXHIBIT “D”
  Commencement Agreement

2  
Term and Use.

  2.1  
Term Commencement Date. The Primary Term of this Lease shall begin on the _13th
 _____  day of January, 2010 (the “Commencement Date”) and shall end at midnight
on the last day of the twentieth (20th) Lease Year following the Commencement
Date (the “Primary Term”). For purposes of this Lease, a “Lease Year” shall be
defined as that twelve (12) month period during the Primary Term, or any Renewal
Term, commencing on the Commencement Date or the annual anniversary thereof, as
may be applicable; provided, however, that if the Commencement Date is a day
other than the first day of a calendar month, then the first Lease Year shall
include that period of time from the Commencement Date up to the first day of
the next calendar month, and any subsequent Lease Year shall be the twelve
(12) month period beginning on the annual anniversary thereof. For purposes of
this Lease, a “Lease Month” shall be defined as those successive calendar month
periods beginning with the Commencement Date and continuing through the Primary
Term or any Renewal Term of this Lease; provided, however, if the Commencement
Date is a day other than the first day of a calendar month, then the first Lease
Month shall include that period of time from the Commencement Date up to the
first day of the next calendar month, and each subsequent Lease Month shall be a
calendar month period beginning on the first day of such month.

  2.2  
Renewal Term. Unless Tenant gives Landlord notice that it does not elect to
extend the term of this Lease not later than one hundred eighty (180) days prior
to expiration of the Primary Term or the then-current Renewal Term, as
applicable, this Lease shall automatically extend for an additional term of ten
(10) years on the same terms and conditions as provided herein except that the
Base Rent (as hereinafter defined) for any such Renewal Term shall be as shown
on Exhibit B hereto. Any reference in this Lease to “Term” shall refer to the
Primary Term and any such Renewal Term.

 

14



--------------------------------------------------------------------------------



 



  2.3  
Commencement Agreement. Within ten (10) days of the Commencement Date, Landlord
and Tenant shall enter into a supplemental agreement specifying the actual date
for the expiration of the Primary Term in accordance with the form attached
hereto as Exhibit D.

  2.4  
Use. The Demised Premises may be used and occupied by Tenant for the following
purposes: medical offices and treatment facilities for the practice of medicine
and related healthcare practices, physical therapy, radiology, and any other use
allowed by the zoning on said Land. Tenant agrees not to permit any illegal
practice to be carried on or committed on the Demised Premises.

3  
Rent.

  3.1  
Base Rent. Commencing on the Commencement Date (the “Rent Commencement Date”),
Tenant shall pay to Landlord for the use and occupancy of the Demised Premises,
minimum monthly base rent in the amounts specified on Exhibit B hereto ”Base
Rent”. The Monthly Base Rent shall be paid in advance and shall be due on or
before the first day of each calendar month during the Term. In the event the
Commencement Date falls on a date other than the first day of a month then the
Monthly Base Rent for such first month shall be prorated accordingly. Base Rent
is herein collectively referred to as “Rent”.

4  
Taxes. In addition to the Rent provided for herein, Tenant agrees to reimburse
Landlord as follows:

  4.1  
Liability For Taxes. Tenant shall be responsible for all real property taxes,
general assessments, special assessments, license fees, and any other public
charges (hereinafter “Real Estate Taxes”) which may be levied, imposed, or
assessed upon or against the Demised Premises by any lawful authority for each
calendar year or portion thereof, during the Primary Term or any Renewal Term,
commencing on the Commencement Date. The term “Real Estate Taxes” as used herein
shall mean only those installments of Real Estate Taxes which are assessed for a
period during the Term of this Lease. Said Real Estate Taxes are to be prorated
for any partial Lease Year occurring during the period in which the public
authority assesses Real Estate Taxes. To the extent the Demised Premises are
part of a larger tract, Tenant shall pay its prorata share (“Prorata Share”) of
said Real Estate Taxes. Such Prorata Share shall be determined as follows: the
amount of such Real Estate Taxes shall be multiplied by that percentage derived
from dividing the total square footage of the Land by the total square footage
of the real property upon which such Real Estate Taxes have been assessed.

  4.2  
Payment of Taxes. Upon receipt by Landlord of any bill for such Real Estate
Taxes attributed to any calendar year during the Term hereof, Landlord shall
furnish Tenant with a written statement of the actual amount of such Real Estate
Taxes or such Prorata Share payable by Tenant (i.e.reflecting a proration)
together with a copy of such bills, and Tenant shall pay such amount due and
provide Landlord with written evidence of such payment within thirty (30) days
of such statement, but in no event later than the date said Real Estate Taxes
are due the taxing authority. Landlord’s and Tenant’s obligations under this
Section shall survive the expiration of the Term of this Lease. No Real Estate
Taxes referred to in this Section shall be considered as taxes under the
provisions of Section 10 hereof.

 

15



--------------------------------------------------------------------------------



 



  4.3  
Contest Of Tax Valuation. Landlord shall promptly send to Tenant copies of all
assessment valuations and revaluations received from the taxing authority.
Tenant may, upon the receipt of prior written approval of Landlord, such
approval not to be unreasonably withheld, contest any Real Estate Taxes against
the Demised Premises and attempt to obtain a reduction in the assessed valuation
of the Demised Premises for the purpose of reducing any such tax assessment. In
the event Landlord approves and upon the request of Tenant, but without expense
or liability to Landlord, Landlord shall cooperate with Tenant and execute any
document which may be reasonably necessary and proper for any proceeding related
to obtaining such a reduction. In the event Landlord desires to contest any Real
Estate Taxes, Tenant agrees to cooperate with Landlord and execute any document
which may be reasonably necessary and proper for any such proceeding at no cost
to Tenant.

  4.4  
Liens For Taxes. Tenant shall take all reasonable actions necessary to ensure
that a lien does not attach to the Demised Premises for any Real Estate Taxes,
or if one does attach by operation of law, that such lien shall be promptly
extinguished before such time as the taxing authority benefiting by such lien
may enforce it against the Demised Premises. Tenant shall indemnify and hold
harmless Landlord, its successors and assigns from any and all claims, damages,
fines, judgments, penalties, costs, liabilities or losses (including attorney’s
fees) arising from or resulting from the attachment of any such lien against the
Demised Premises.

5  
Landlord Warranties and Covenants. In addition to the other warranties,
representations and covenants of Landlord in this Lease, Landlord warrants,
represents and covenants to Tenant as follows:

  5.1  
That the Building and all of the Permitted Uses are and as of the Commencement
Date shall be in compliance with all applicable zoning and land use laws.

  5.2  
That as of the Commencement Date, or earlier, Landlord shall be the fee simple
owner and record title holder of the surface of the Demised Premises.

  5.3  
That Landlord has not received any notice and does not have any knowledge of any
eminent domain or similar proceeding, which would affect all or any portion of
the Land or the Demised Premises.
    5.4  
That Landlord has the full right, power and authority to make this Lease.

  5.5  
That no restrictive covenant, easement, lease or other written agreement
restricts, prohibits or otherwise affects Tenant’s rights set forth in this
Lease.

  5.6  
That Tenant, or any permitted assignee or sublessee of Tenant, upon the payment
of the Rent and other required payments under this Lease and performance of the
covenants hereunder, shall and may peaceably and quietly have, hold and enjoy
the Demised Premises and improvements thereon during the Term or any renewal or
extension thereof, pursuant to the provisions hereof.

  5.7  
That prior to the execution hereof, Landlord has provided Tenant with true
copies of its most recent report on title together with true and legible copies
of all exception documents

6  
Landlord’s Repairs and Maintenance. Except as otherwise set forth in this Lease,
Landlord and Tenant agree that Landlord shall have no obligations with respect
to repairs and maintenance of the Demised Premises whatsoever.

 

16



--------------------------------------------------------------------------------



 



7  
Environmental Matters.

  7.1  
Landlord represents and warrants that there are no hazardous or toxic substances
(as defined by any applicable government authority and hereafter being referred
to as “Hazardous Materials”) located on or within the Land and there shall be
none as of Commencement Date on or within the Land, the Building and the Demised
Premises.

  7.2  
Landlord represents and warrants that while the Demised Premises have been owned
or under Landlord’s custody and control, and that any handling, transportation,
storage, treatment or usage of Hazardous Materials that has occurred on the
Demised Premises was in compliance with all applicable federal, state and local
laws, regulations and ordinances. Landlord further represents and warrants that
during such period no leak, spill, discharge, emission or disposal of Hazardous
Materials has occurred on the Demised Premises.

  7.3  
Landlord shall deliver to Tenant on or before the Commencement Date a current
Phase I Report satisfactory to Tenant showing that the Land, the Building and
Demised Premises are in full compliance with the warranties set forth in this
Section.

8  
Alterations. Except as expressly provided in this Lease or any Exhibits hereto,
Tenant shall not make any exterior or structural alterations to or additions in
any portion of the Demised Premises, nor any alterations to the storefront or
the exterior of the Demised Premises without, in each instance, first obtaining
the written consent of Landlord, which shall not be unreasonably withheld,
delayed or conditioned. All such alterations to or additions in any portion of
the Demised Premises permitted by Landlord under this Section shall remain upon
and be surrendered with the Demised Premises and become the property of Landlord
at the expiration or earlier termination of this Lease, unless Landlord requests
their removal, in which event Tenant shall, at Tenant’s expense, remove the same
and restore the Demised Premises to their original condition existing prior to
such alterations or additions.
  9  
Fixtures And Personal Property.

  9.1  
Tenant’s Property. Any trade fixtures, business equipment, inventory,
trademarked items, signs, counters, shelving, showcases, mirrors and other
personal property installed in or on the Demised Premises by Tenant at its
expense and any intangible property of Tenant (“Tenant’s Property”) are and at
all times shall remain the property of the Tenant; and Landlord shall not have
or at any time claim any right, title, lien, security interest or other interest
of any kind or nature therein. Landlord agrees that Tenant shall have the right,
at any time or from time to time prior to the expiration or earlier termination
of this Lease, to remove any and all of Tenant’s Property. Tenant at its expense
shall immediately repair any damage occasioned by the removal of Tenant’s
Property, and upon expiration or earlier termination of this Lease, shall leave
the Demised Premises in a neat and clean condition, free of debris, normal wear
and tear, casualty loss for which there is insurance reimbursement payable,
repairs for which Landlord is responsible hereunder and any loss due to
condemnation excepted.
    9.2  
Personal Property Taxes. Tenant shall pay before delinquency all taxes,
assessments, license fees and public charges levied, assessed or imposed upon
its business operation in the Demised Premises as well as upon Tenant’s
Property.

 

17



--------------------------------------------------------------------------------



 



10  
Liens. Neither Landlord nor Tenant shall permit to be created nor to remain
undischarged any lien or encumbrance against the Demised Premises arising out of
the work of any contractor, mechanic, laborer or materialman contracted for by
Tenant or Landlord. If any lien or notice of lien on account of an alleged debt
of Tenant or Landlord or any notice of contract by a party engaged by Landlord
or Tenant or Landlord’s or Tenant’s contractor to work in the Demised Premises
shall be filed against the Demised Premises, Landlord or Tenant shall, within
sixty (60) days after notice of the filing thereof, cause the same to be
discharged of record by payment, deposit or bond.

11  
Laws And Ordinances. Except as otherwise set forth in this Lease, Tenant agrees,
at its sole cost and expense, to comply with all laws, ordinances, orders and
regulations regarding Tenant’s operation of the Demised Premises and its
business therein.
  12  
Utility Services.

  12.1  
Utility Facilities. Landlord warrants that as of the Commencement Date, water,
sewer, gas, electricity and telephone and Internet facilities shall be available
at and to the Demised Premises.

  12.2  
Payment For Utility. Tenant shall be solely responsible to arrange for and shall
promptly pay all charges for the use and consumption of sewer, gas, electricity,
water, telephone and all other utility services used within the Demised Premises
during the Term of this Lease.

13  
Tenant Repairs And Maintenance. Except as otherwise set forth in this Lease,
Tenant shall have the obligation, to perform or cause to be performed all
maintenance, repair and replacements necessary to keep or put all of the Demised
Premises in good condition and repair, reasonable wear and tear excepted. Tenant
shall, at all times during the Term of this Lease and at surrender of the
Demised Premises, keep or put the Demised Premises in a clean, tenantable
condition, reasonable wear and tear excepted. Within thirty (30) days after
Tenant has received written notice from Landlord specifying the nature of any
maintenance, repairs or replacements necessary, Tenant, to the extent required
by this Lease, shall complete such repairs or maintenance or diligently and
continuously work towards completion thereof.
  14  
Damage To Demised Premises.

  14.1  
Repair. In the event the Building or the Demised Premises or any portion thereof
is damaged or destroyed or rendered partially untenantable for their intended
use by fire or other casualty insured under the coverage which Tenant is
obligated to carry pursuant to Section 16, such insurance proceeds for the
Demised Premises, not including proceeds for Tenant’s Property, shall be
immediately assigned to Landlord and Landlord shall, within forty five (45) days
after such casualty, commence and diligently proceed to repair said Building and
restore the Demised Premises to substantially the same condition in which it was
immediately prior to the occurrence of the casualty and any alterations,
additions and Tenant’s Property installed by Tenant after the Commencement Date
of this Lease. From the date of such casualty until Landlord’s repairs are
substantially complete, Rent and all other charges and items payable hereunder
shall abate in such proportion as the part of the Demised Premises thus
destroyed or rendered untenantable bears to the total Demised Premises. From the
date of such casualty until Landlord’s repairs are substantially complete, Rent
and all other charges and items payable hereunder shall fully abate if Tenant is
unable to reasonably operate the Demised Premises for the purposes permitted by
this Lease.

 

18



--------------------------------------------------------------------------------



 



  14.2  
Repairs During Last Year. In the event that fifty percent (50%) or more of the
Building is destroyed or rendered untenantable by fire or other casualty during
the last year of the Primary Term or the last year of any Renewal Term of this
Lease, then Landlord or Tenant shall have right to terminate this Lease,
effective as of the date of the casualty, by giving one to the other, within
thirty (30) days of such casualty, written notice of termination.

15  
Insurance.

  15.1  
Landlord’s Property Insurance. During the Term of this Lease, Tenant shall carry
and maintain in full force a policy or policies of standard form all risk
property insurance (hereafter, “Landlord’s Property Insurance”) covering fire
and extended coverage, vandalism and malicious mischief, sprinkler leakage and
other similar perils of direct physical loss or damage, issued by one or more
insurance carriers licensed to do business in the state in which the Demised
Premises are located insuring the Building and all appurtenances thereto
(excluding Tenant’s Property) for the full replacement value thereof as of the
date of loss or damage, having a specific limit of not less than (a) $6.0
million during the first year of the Lease Term, and thereafter, and (b) an
amount as may be, from time to time, reasonably agreed to between Landlord and
Tenant during the remainder of the Lease Term. Tenant shall arrange to have
Landlord named as the Loss Payee on the Landlord’s Property Insurance.

  15.2  
Liability Insurance. Tenant agrees to carry general liability insurance on the
Demised Premises during the Term hereof naming Landlord as an additional
insured, with companies reasonably satisfactory to Landlord and giving Landlord
and Tenant a minimum of thirty (30) days written notice by the insurance company
prior to cancellation, termination or change in coverage in such insurance. Such
insurance shall have a coverage of not less than One Million Dollars
($1,000,000.00) combined Bodily Injury and Property Damage Liability including
General Aggregate, Products- Completed Operations Aggregate, Each Occurrence,
Personal & Advertising Injury, and Fire Damage.

  15.3  
Tenant’s Property Insurance. Tenant agrees to carry all risk property insurance
covering, fire and extended coverage, vandalism and malicious mischief,
sprinkler leakage and all other perils of direct physical loss or damage,
including glass breakage, for at least eighty percent (80%) of the replacement
value, and covering all of Tenant’s Property located on or within the Demised
Premises. Landlord agrees that it shall not have any right, title or interest in
and to Tenant’s property insurance, or any proceeds therefrom.

 

19



--------------------------------------------------------------------------------



 



  15.4  
Insurance Certificates. Each insurance policy obtained by Tenant pursuant to
this Section 16 shall name Landlord as an additional insured and provide that at
least thirty (30) days prior written notice of policy cancellation, termination
or change in coverage shall be given by the insurance carrier to Landlord prior
to any cancellation, termination or change in coverage. Landlord and Tenant and
all parties claiming under them mutually release and discharge each other from
all claims and liabilities arising from or caused by any casualty or hazard,
covered or required to be covered in whole or in part by insurance on the
Demised Premises or in connection with property on or activities conducted on
the Demised Premises, and waive any right of subrogation which might otherwise
exist in or accrue to any person on account thereof; provided however, that such
release, discharge or waiver shall be effective only if such release, discharge
or waiver does not violate the terms of any insurance policies covering the
Demised Premises or adversely affect Landlord’s or Tenant’s rights to collect
thereunder. Tenant shall provide Landlord certificate(s) of insurance from the
insurance carrier(s) for each policy or policies of insurance required of Tenant
pursuant to this Section 16.

16  
Indemnification.

  16.1  
Tenant Indemnification. Subject to Section 17.2, in addition to all other
indemnities provided in this Lease, Tenant hereby indemnifies and holds Landlord
its successors, assigns, members, managers, officers and employees harmless from
and against any and all claims, demands, liabilities, damages and expenses,
including without limitation attorneys’ fees, arising from Tenant’s use of the
Demised Premises or from any negligent or willful act or omission in or about
the Demised Premises by Tenant or its agents, employees, or contractors, or from
any breach or default by Tenant of this Lease, except to the extent caused by
the breach of this Lease by Landlord, or by the negligence or willful misconduct
of Landlord, its agents, employees or contractors. In the event any action or
proceeding shall be brought against Landlord its successors, assigns, members,
managers, officers and employees by reason of any such indemnified claim, Tenant
shall defend the same at Tenant’s expense by counsel selected by Tenant and
reasonably satisfactory to Landlord.

  16.2  
Landlord Indemnification. Subject to Section 17.1, Landlord hereby indemnifies
and holds Tenant harmless from and against any and all claims, demands,
liabilities, damages and expenses, including without limitation attorneys’ fees,
arising from any breach or default by Landlord of its warranties,
representations, covenants or other obligations under this Lease or from any
negligent or willful act or omission of Landlord or any of its agents,
contractors or employees. In the event any action or proceeding shall be brought
against Tenant by reason of any such indemnified claim, Landlord shall defend
the same at Landlord’s expense by counsel selected by Landlord and reasonably
satisfactory to Tenant.

17  
Assignment, Subletting And Ownership.

  17.1  
Authorized Assignments. Tenant, without Landlord’s approval, shall have the
right to make a collateral assignment to a lender, and/or to sublet, assign or
otherwise transfer its interest in this Lease; provided however, Tenant shall
not thereby be released from liability under this Lease.

 

20



--------------------------------------------------------------------------------



 



  17.2  
Landlord Transfer. Subject to the purchase option contained in Section 37. of
this Lease, if, at any time during the Primary or any Renewal Term of this
Lease, Landlord shall desire to offer to sell the Demised Premises, or shall
receive from a third party a bona fide written or verbal offer to purchase the
Demised Premises which Landlord desires to accept, Landlord, before
unconditionally making or accepting the offer (as the case may be), shall send
Tenant two (2) copies of a contract for the sale of the Demised Premises
embodying the terms of the offer, both copies of which have been duly executed
by Landlord, together with a written notification from Landlord of Landlord’s
intention to make or accept the offer embodied in the contract (as the case may
be) if the offer is not accepted by Tenant. Tenant shall have the right, within
thirty (30) days of the receipt of the contract and the written notice, to
purchase the Demises Premises or such part thereof on the terms and conditions
set forth in such contract. In the event Tenant elects to accept the offer
embodied in the contract, Tenant must do so by executing one copy of the
contract and returning it to Landlord within said thirty (30) day period. In any
event, the purchase of the Demised Premises by Tenant shall close within thirty
(30) days after the date on which Tenant executed the contract. If Tenant does
not accept the offer embodied in the contract within the thirty (30) day period
specified above, then the offer embodied in the contract shall be deemed
withdrawn from Tenant and Landlord shall be free to sell or offer to sell the
Demised Premises to third parties on terms not less favorable to Landlord than
those set forth in the contract free and clear of Tenant’s rights as set forth
in this Section 18. If Landlord does not sell and close, for any reason, under
the contract on which notice to Tenant was given within ninety (90) days of
giving such notice, Tenant’s rights as set forth in this Section 18 continue as
to any new or additional offers to purchase which are acceptable to Landlord.
Subject to all of the terms, covenants and conditions of this Lease and the
Collateral Documents, Landlord shall have the right to transfer, assign and
convey, in whole or in part, any or all of the right, title and interest to the
Demised Premises, provided such transferee or assignee shall be bound by the
terms, covenants and agreements herein contained and shall expressly assume and
agree to perform the covenants and agreements of Landlord herein contained. In
the event of any such sale, assignment or other transfer, Landlord shall not be
released from its obligations under this Lease.

  17.2.1  
Exercise of Purchase Option. Upon notice under Section 17.2., Tenant may choose
to exercise its purchase option under Section 37. of this Lease and the parties
shall proceed to close a purchase and sale under Section 37. instead of
Section 17.2.

18  
Access To Demised Premises. Upon reasonable prior notice (except in the case of
an emergency), Landlord may enter the Demised Premises during Tenant’s business
hours for purposes of inspection, to show the Demised Premises to prospective
purchasers, future tenants and lenders or to perform any obligation imposed upon
or to exercise any right granted to Landlord by this Lease.
  19  
Defaults By Tenant.

  19.1  
Tenant Default. The following events shall be deemed Events of Default by Tenant
under this Lease:

  19.1.1  
Any failure by Tenant to pay Rent or make any other payment required of Tenant
by this Lease by the date due and such failure shall continue for a period of
thirty (30) days after receipt by Tenant of written notice that the same is then
due and owing.

 

21



--------------------------------------------------------------------------------



 



  19.1.2  
If Tenant shall fail to comply with any other term, provision or covenant of
this Lease, other than the payment of Rent or other payments required hereunder,
and shall not cure such failure within thirty (30) days after receipt of written
notice thereof by Landlord, except that this thirty (30) day period shall be
extended for a reasonable period of time if the alleged event of default is not
reasonably capable of cure within said thirty (30) days and Tenant commences
cure within such thirty (30) day period and thereafter diligently continues its
efforts to cure such default.

  19.1.3  
If Tenant shall file or have filed against it a petition to be adjudged a
bankrupt or for reorganization under any applicable federal law relating to
bankruptcy or reorganization; provided, however, that no default shall occur if
such petition in bankruptcy is dismissed within sixty (60) days.

  19.2  
Landlord’s Remedies. On the occurrence of any Event of Default of this Lease by
Tenant, Landlord may, at any time prior to cure or waiver, with or without
notice or demand and without limiting Landlord in the exercise of any right or
remedy which Landlord may have:

  19.2.1  
Terminate Tenant’s right to possession of the Demised Premises and re-enter the
Demised Premises by any lawful means, in which case this Lease shall terminate.
In such case Tenant shall immediately surrender possession of the Demised
Premises to Landlord; or

  19.2.2  
Maintain Tenant’s right to possession of the Demised Premises, in which case
this Lease shall continue in effect whether or not Tenant has abandoned the
Demised Premises. In such event, Landlord shall be entitled to enforce all
Landlord’s rights and remedies under this Lease, including the right to recover
the Rent and other payments required to be made hereunder as they become due,
and Landlord shall have the right, but not the obligation, to occupy or re-let
the whole or any part of the Demised Premises for the account of Tenant in order
to mitigate damages; or

  19.2.3  
Pursue any other remedy now or hereafter available to Landlord under the laws or
judicial decisions of the state in which the Demised Premises is located.

  19.2.4  
If Landlord re-enters the Demised Premises under the provisions of section
20.2.2 hereof, Landlord shall not be deemed to have terminated this Lease, or
the liability of Tenant to pay any Rent or other charges that are due or
thereafter accruing, or Tenant’s liability for damages under any of the
provisions hereof. In the event of any entry or taking possession of the Demised
Premises as aforesaid, Landlord shall have in addition to its rights otherwise
granted in this Section, shall have the right, but not the obligation, to remove
from the Demised Premises any personal property located therein and to place it
in storage at a public warehouse at the expense and risk of Tenant.

  19.2.5  
Landlord’s exercise of any right or remedy shall not prevent it from exercising
any other right or remedy.

  19.2.6  
On the occurrence of any event of Default of this Lease by Tenant, that is
uncured pursuant to Section 19.1 hereof, then in that event the Promissory Note,
attached hereto and an integral part of this transaction between the Tenant and
Landlord, shall be null and void and Southern Plains Associates will have no
further obligation to Tenant for repayment or for interest under the terms of
the Promissory Note.

 

22



--------------------------------------------------------------------------------



 



20  
Defaults By Landlord. If Landlord should be in default in the performance of any
of its material obligations under this Lease, which default continues for a
period of more than thirty (30) days after receipt of written notice from Tenant
specifying such default with particularity, or if such default is of a nature to
require more than thirty (30) days for remedy and continues beyond the time
reasonably necessary to cure (and Landlord has not undertaken procedures to cure
the default within such thirty (30) day period and diligently pursued such
efforts toward completion), Tenant, in addition to any other remedy available at
law or in equity at its option, may terminate this Lease.

21  
Eminent Domain.

  21.1  
In the event that any portion of the Land or Building shall be appropriated or
taken under the power of eminent domain by any public or quasi-public authority
to the extent that Tenant cannot conduct its business in the remaining portion
of the Building in substantially the same manner as conducted prior to the
taking, then at the election of Tenant, this Lease shall terminate and expire as
of the date of such taking, and both Landlord and Tenant shall thereupon be
released from any liability thereafter accruing hereunder.

  21.2  
Notice of any termination relating to such eminent domain proceeding must be
made by Tenant within sixty (60) days after receipt of written notice of such
taking, unless, with Landlord’s prior written consent, Tenant elects to contest
such taking in which case the aforestated notice period shall be extended until
sixty (60) days from the final resolution of such contestment. In the event of
such termination, both Landlord and Tenant shall thereupon be released from any
liability thereafter accruing hereunder. If this Lease is terminated as herein
above provided, all items of Rent and other charges payable by Tenant hereunder
for the last month of Tenant’s occupancy shall be prorated, and Landlord agrees
to refund to Tenant any Rent or other charges paid in advance. If Tenant does
not elect to so terminate this Lease, Tenant shall remain in that portion of the
Demised Premises which shall not have been appropriated or taken as herein
provided, and Landlord agrees, at Landlord’s cost and expense, to, as soon as
reasonably possible, restore the remaining portion of the Demised Premises to a
complete unit of like quality and character as existed prior to such
appropriation or taking, and thereafter all Rent and other payment obligations
of Tenant hereunder shall be adjusted on an equitable basis, taking into account
the relative value of the portion taken as compared to the portion remaining.
For the purpose of this Section, a voluntary sale or conveyance in lieu of
condemnation, but under threat of condemnation, shall be deemed an appropriation
or taking under the power of eminent domain. A separate award for damage to or
for taking of respective interests of the Landlord and the Tenant may be made
for each of them, and each of them shall be entitled to approve, receive and
retain such awards as shall be made to it. The termination of this Lease shall
not affect the rights of the Landlord and Tenant with respect to the separate
awards under such eminent domain proceedings.

22  
Attorneys’ Fees. In the event either Landlord or Tenant shall institute any
action or proceeding against the other relating to the interpretation or
enforcement of the provisions of this Lease, or any default hereunder, the
unsuccessful party in such action or proceeding agrees to reimburse the
successful party for the reasonable expenses of attorneys’ fees and paralegal
fees and disbursements incurred therein by the successful party. Such
reimbursement shall include all legal expenses incurred prior to trial, at trial
and at all levels of appeal and post judgment proceedings including fees and
costs incurred to collect any judgment or enforce any claim.

 

23



--------------------------------------------------------------------------------



 



23  
Notices. Notices and demands required, or permitted, to be sent to either party
shall be sent by certified mail, return receipt requested, postage prepaid, by
hand delivery, or by facsimile and shall be deemed to have been given upon the
date the same is sent by certified mail, on the date of hand delivery, or on the
date sent by facsimile, but shall not be deemed received until three (3) days
following deposit in the United States Mail if sent by certified mail (so long
as the return receipt shows delivery or attempted delivery within such time) to
address shown below, on the date hand delivered, or on the date sent by
facsimile with answer back, and addressed to:

     
LANDLORD:
  TENANT:
Southern Plains Associates, LLC
  Southern Plains Medical Center, Inc. and
P.O. Box 54882
  RHA Anadarko, LLC
Oklahoma City, OK 73154
  3555 N.W. 58th Street, Suite 700
Attn: Brad Swickey
  Oklahoma City, Oklahoma 73112
 
  Attn: Rick Rentsch, VP of Finance

or at such other address requested in writing by either party upon thirty
(30) days notice to the other party.

24  
Remedies. Except as may otherwise be provided in this Lease, all rights and
remedies of Landlord and Tenant are cumulative, and any one or more rights or
remedies may be exercised and enforced concurrently or consecutively and
whenever and as often as deemed desirable. The failure of either Landlord or
Tenant to insist upon strict performance by the other of any of the provisions
of this Lease shall not be deemed a waiver of any subsequent breach or default
in any such provision. No surrender of the Demised Premises by Tenant shall be
affected by Landlord’s acceptance of Rent or by other means whatsoever unless
the same is evidenced by Landlord’s written acceptance of the surrender.

25  
Successors And Assigns. All of the provisions of this Lease shall be binding
upon, apply and inure to the parties hereto and their respective heirs,
representatives, successors and permitted assigns.

26  
Holding Over. If Tenant or any party claiming by, through or under Tenant
remains in possession of the Demised Premises or any part thereof after any
termination or expiration of this Lease, without Landlord’s written consent,
Landlord, in Landlord’s sole discretion may treat such holdover as an automatic
renewal of this Lease for a month to month tenancy subject to all the terms and
conditions provided herein, except that the Base Rent shall be one hundred fifty
percent (150%) of the Base Rent payable immediately prior to the expiration or
termination of this Lease.

 

24



--------------------------------------------------------------------------------



 



27  
Interpretation. The parties hereto agree that it is their intention hereby to
create only the relationship of Landlord and Tenant, and no provision hereof, or
act of either party hereunder, shall ever be construed as creating the
relationship of principal and agent, or a partnership, or a joint venture or
enterprise between the parties hereto.

28  
Tenant Representations. Tenant represents and warrants that (a) there is no
action, suit, proceeding or investigation pending or threatened which, if
adversely determined, would have a material adverse effect on Tenant or Tenant’s
business; (b) the making and performance of this Lease shall not violate any
provision, or constitute a default, under any indenture, agreement or instrument
to which Tenant is bound or affected; (c) Tenant is an Oklahoma corporation duly
organized, validly existing and in good standing under the laws of such state,
and is in good standing and validly authorized to do business in the state in
which the Demised Premises are located; and (d) Tenant has all requisite power,
authority and legal right to enter into and perform this Lease.

29  
Estoppel. At any time and from time to time either party, upon request of the
other party, shall execute, acknowledge and deliver an instrument, stating, if
the same be true, that this Lease is a true and exact copy of the Lease between
the parties hereto, that there are no amendments hereof (or, if not so, stating
what amendments there may be), that the same is then in full force and effect
and that, to the best of its knowledge, there are no offsets, defenses or
counterclaims with respect to the payment of Rent reserved hereunder or in the
performance of the other terms, covenants and conditions hereof on the part of
Tenant or Landlord, as the case may be, to be performed (or, if not so, setting
forth those offsets, defenses or counterclaims existing), and that as of such
date no default has been declared hereunder by either party, or if a default has
been declared, such instrument shall specify same. Such instrument shall be
executed by the other party and delivered to the requesting party within fifteen
(15) days of receipt of the request therefor, or else the statements made in the
proposed estoppel request shall be deemed to be correct.

30  
Force Majeure. In the event that either party hereto shall be delayed or
hindered in or prevented from the performance required hereunder other than the
payment of a sum due pursuant hereto, by reason of strikes, lockouts, labor
troubles, failure of power, riots, insurrection, war, acts of terrorism, acts of
God, or other reason of like nature not the fault of the party delayed in
performing work or doing acts (hereafter, “Permitted Delay” or “Permitted
Delays”), such party shall be excused for the period of time equivalent to the
delay caused by such Permitted Delay.

31  
Consent. Except as otherwise specifically set forth herein, wherever in this
Lease Landlord or Tenant is required to give its consent or approval, such
consent or approval shall not be unreasonably withheld, conditioned or delayed.
Except as otherwise provided in this Lease, if no written response to a consent
or request for approval is provided within twenty (20) days from the receipt of
the request, then the consent shall be presumed to have been given effective as
of the end of said twenty (20) day period.

32  
Severability. Any provision of this Lease which shall prove to be invalid, void
or illegal shall in no way affect, impair or invalidate any other provisions
hereof and such other provisions shall remain in full force and effect.

 

25



--------------------------------------------------------------------------------



 



33  
Governing Law And Venue. This Lease shall be governed by the laws of the state
in which the Demised Premises are located.

34  
Tenant Financing. Tenant shall have the absolute right from time to time during
the Term hereof and without Landlord’s further approval, written or otherwise,
to grant and assign a mortgage or other security interest in Tenant’s Property
to Tenant’s lenders in connection with Tenant’s financing arrangements. Landlord
agrees to execute such confirmation, certificates and other documents (except
amendments to this Lease unless Landlord hereafter consents) as Tenant’s lenders
may reasonably request in connection with any such financing.

35  
Brokers. Landlord and Tenant represent and warrant one to the other that they
have not had any dealings with any real estate brokers or agents in connection
with the negotiation of this Lease. Landlord and Tenant agree to indemnify and
hold each other harmless from and against any and all liability and cost which
Landlord or Tenant, as applicable, may suffer in connection with any real estate
broker claiming by, through, or under Landlord or Tenant, as applicable, seeking
any commission, fee or payment in connection with this Lease.

36  
Time Of The Essence. Time shall be of the essence in performance of this Lease.

37  
Irrevocable Option to Purchase Demised Premises. Landlord hereby grants to
Tenant or its assigns, affiliates and related entities, the irrevocable option
to purchase the Demised Premises (“Purchase Option”) during the Term of this
Lease, on the following terms and conditions:

  37.1  
After the first two (2) years of the Lease, Tenant shall be permitted to
exercise said Purchase Option upon written notice to the Landlord (“Notice”).
The closing of the sale and transfer of the Demised Premises to Tenant shall
occur on a date set forth in the Notice (“Closing”), which Closing shall be
within ninety (90) days of the date such Notice is sent by Tenant; provided
however, Tenant may, in its sole discretion, extend the Closing for up to an
additional ninety (90) days. The parties may mutually agree in writing to
further extend the Closing. At any time prior to the Closing, Tenant may without
liability withdraw the Notice and the Purchase Option may be again exercised by
Tenant at any other time(s) during the remainder of the Term of this Lease.

  37.2  
The purchase price for the Demised Premises pursuant to this Purchase Option
shall be the greater of (i) six million dollars ($6,000,000) or the fair market
value (“Fair Market Value”) of the Demised Premises as of the date of the Notice
(“Acquisition Price”). The Acquisition Price shall be a net amount payable to
the Landlord exclusive of title insurance, recording fees, documentation costs,
taxes and other closing costs, which shall be paid by Tenant.

  37.2.1  
Such Fair Market Value shall be determined as follows:

  37.2.1.1  
As agreed by the then current owner of the Demised Premises (“Current Owner”)
and Tenant or its assigns; or

 

26



--------------------------------------------------------------------------------



 



  37.2.1.2  
In the event that the then Current Owner and Tenant cannot agree on such Fair
Market Value, within thirty (30) days of the Notice, Tenant and the Current
Owner, each at its own cost, shall each appoint a MAI certified appraiser to
determine such Fair Market Value. Such appraisers shall be experienced in the
valuation of buildings similar to the Demised Premises which are used as a
multi-specialty physician clinic. The two appraisers will report their
appraisals to both Tenant and the Current Owner. If the higher appraisal is
within 125% of the other appraisal, then the average of the two appraisals shall
be deemed the Fair Market Value for purposes of this Section. If the higher
appraisal is not within 125% of the other appraisal, the two appraisers shall
select a third MAI qualified appraiser who shall also be experienced in such
evaluation. Said third appraiser shall prepare his appraisal within thirty
(30) days after his appointment and the average of the three appraisers shall be
deemed the Fair Market Value for purposes of this Section. The then Current
Owner and Tenant shall share in the cost of the third appraiser.

  37.2.2  
On or by the Closing of the Purchase Option:

  37.2.3  
Upon receipt of such Notice, Landlord shall deliver to Tenant or its assignee,
as the case may be, title evidence covering the Demised Premises, which shows
insurable and marketable title vested in the Landlord according to the title
standards adopted by the Oklahoma Bar Association free and clear of all liens,
encumbrances and rights of way, and which would allow Tenant or its assignee, as
the case may be, to obtain an owner’s title policy on the Demised Premises.

  37.2.4  
The Landlord agrees to cooperate in connection with obtaining or providing any
title evidence deemed necessary by Tenant by not less than thirty (30) days
prior to the Closing.

  37.2.5  
The Landlord shall execute and deliver a warranty deed, an agreement terminating
this Lease and such other documents to Tenant as may be reasonably required to
effect the Closing.

  37.2.6  
If the Closing fails to occur other than as a failure of Tenant to tender the
Acquisition Price at Closing, Tenant shall have the following rights and
remedies:

  37.2.7  
Tender to the Landlord such sums as necessary to allow the Demised Premises to
be conveyed and delivered to Tenant as required by the terms of said Purchase
Option; obtain specific performance of the Purchase Option; recover judgment
against the Landlord for any damages incurred by Tenant as a result of any
breach of this Lease by Landlord; and recover its costs and attorney fees; or

  37.2.8  
Terminate this Lease and/or revoke the Notice.

  37.2.9  
Tenant shall be entitled to assign the Purchase Option without notice to or
consent of Landlord. Any permitted assignee shall be entitled to exercise the
Option in the same manner and on the same terms and conditions as Tenant

  37.2.10  
The Purchase Option shall not be revocable during the Term, but shall be deemed
cancelled and of no force or effect if no Notice has been given prior to the end
of the Term. The issuance of any notice of termination of this Lease shall not
prevent or override any right to exercise, or any previous exercise in
compliance with the terms hereof, of the Purchase Option.

38  
Entire Agreement. This Lease contains all of the agreements of the parties
hereto with respect to matters covered or mentioned in this Lease and no prior
agreement, letters, representations, warranties, promises, or understandings
pertaining to any such matters shall be effective for any such purpose. This
Lease may be amended or added to only by an agreement in writing signed by the
parties hereto or their respective successors in interest.

 

27



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Lease on the day and
year first mentioned, the corporate party or parties by its or their proper
officers thereto duly authorized.

                      TENANT:

Southern Plains Medical Center, Inc.    
 
                    By:   /s/ Thomas Rice                  
 
      Its:   President    
 
                    RHA Anadarko, LLC    
 
                    By:   /s/ Thomas Rice                  
 
      Its:   President    
 
                    LANDLORD:

Southern Plains Associates, LLC    
 
                    By:   Capital Investors of Oklahoma, LLC    
 
                    By:   /s/ Brad Swickey                  
 
      Its:   Managing Member    

 

28



--------------------------------------------------------------------------------



 



         
STATE OF OKLAHOMA
    )  
 
    ) ss.
COUNTY OF OKLAHOMA
    )  

On this 16th day of December, 2009, before me, the undersigned Notary Public in
and for said County and State, personally appeared Brad Swickey, Manager of
Southern Plains Associates, LLC, who executed the foregoing instrument on behalf
of said limited liability company for the purposes therein expressed.
In witness whereof, I have hereunto set my hand and official seal the day and
year last above written.

            /s/ Charlotte Roberts       Notary Public Signature   

My commission expires: 06/13/11
Commission No. # 03006602

         
STATE OF OKLAHOMA
    )  
 
    ) ss.
COUNTY OF OKLAHOMA
    )  

On this 16th day of December, 2009, before me, the undersigned Notary Public in
and for said County and State, personally appeared Thomas R. Rice, President,
who is Manager and sole Member of Southern Plains Medical Center, Inc. who
executed the foregoing instrument on behalf of said corporation for the purposes
therein expressed.
In witness whereof, I have hereunto set my hand and official seal the day and
year last above written.

            /s/ Christy Winkler       Notary Public Signature   

My commission expires: 6/10/10
Commission No. # 02008805

 

29



--------------------------------------------------------------------------------



 



         
STATE OF OKLAHOMA
    )  
 
    ) ss.
COUNTY OF OKLAHOMA
    )  

On this 16th day of December, 2009, before me, the undersigned Notary Public in
and for said County and State, personally appeared Thomas R. Rice, President,
who is Manager and sole Member of RHA Anadarko, LLC, who executed the foregoing
instrument on behalf of said corporation for the purposes therein expressed.
In witness whereof, I have hereunto set my hand and official seal the day and
year last above written.

            /s/ Christy Winkler       Notary Public Signature   

My commission expires: 6/10/10
Commission No. # 02008805

 

30



--------------------------------------------------------------------------------



 



LEASE GUARANTY
Southern Plains Medical Center, Inc. (SPMC), an Oklahoma corporation, and RHA
Anadarko, LLC an Oklahoma limited liability company (“PHA”), as co-tenants have
entered into a lease (“Lease”), dated as of December 16, 2009, with Southern
Plains Associates LLC (“Landlord”), for the property located at 2222 West Iowa
Avenue, Chickasha, Oklahoma. Both SPMC and PHA are wholly owned subsidiaries
under Rural Hospital Acquisition, LLC (“RHA”), and as such, RHA will benefit by
virtue of the Lease extended by Landlord to PHA and SPMC. RHA hereby
unconditionally, except as expressly set forth herein, guarantees to Landlord
the payment of all lease payments owing or which may hereafter be payable to
Landlord by SPMC and PHA pursuant to the Lease.
Notice of the acceptance of this guaranty and notice of transactions entered
into in reliance hereon are hereby waived. Subject to the terms hereof, RHA
agrees that liability hereunder shall not be affected by any extension of time
or other forbearance or indulgence of favor granted to PHA and/or SPMC, whether
or not notice thereof shall be given to RHA, or by any change by RHA in its
manner of doing business, whether by incorporation, consolidation, merger,
partnership formation or change in membership, or otherwise.
This guaranty is a guaranty of payment, and RHA shall have no liability to
Landlord hereunder until the earliest of (a) the date on which, after an Event
of Default (as defined by the Lease has occurred under the Lease, (b) the date
an Insolvency Proceeding is commenced by PHA or SPMC, or RHA. For purposes of
this guaranty, “Insolvency Proceeding” means any proceeding under any provision
of Title 11 of the United States Code, as in effect from time to time, or under
any other state or federal bankruptcy or insolvency law, assignments for the
benefit of creditors, formal or informal moratoria, compositions, extensions
generally with creditors, or proceedings seeking reorganization, arrangement, or
other similar relief.
RHA also waives all requirements of notice, demand, presentment or protest in
case of any default by PHA and/or SPMC.
The validity and construction of this guaranty shall be determined by the law of
the state of Oklahoma.

            DATED: 12/16/09

Rural Hospital Acquisition, LLC
      By:   /s/ Thomas R. Rice         Name:   Thomas Rice         Title:  
President   

 

 



--------------------------------------------------------------------------------



 



         

EXHIBIT “A”
LEGAL DESCRIPTION OF THE LAND
See the legal description of the Demised Premises and the depiction thereof on
the documents attached to this Exhibit A.

 

 



--------------------------------------------------------------------------------



 



Exhibit A
A tract of land described as Beginning 30.00 feet North 00°00’29” West and
330.00 feet South 89°55’40” West of the Southeast corner of the Northeast
Quarter (NE/4) of Section 29, Township 7 North, Range 7 West of the Indian
Meridian, Grady County, Oklahoma:
Thence South 89°55’40” West parallel to the South boundary of said NE/4 SW/4, a
distance of 208.70 feet to a point;
Thence North 00°01’33” East, a distance of 423.88 feet to a point;
Thence North 89°59’46” West, a distance of 284.19 feet to a point;
Thence South 00°00’14” West, a distance of 454.23 feet to a point;
Thence South 89°55’25” West, a distance of 30.00 feet to a point;
Thence North 00°01’33” East, a distance of 845.00 feet to a point;
Thence North 89°55’43” East, a distance of 521.39 feet to a point;
Thence South 00°04’02” East, a distance of 815.02 feet to the Point of the
Beginning.
a/k/a 2222 W. Iowa Avenue, Chickasha, Oklahoma

 

 



--------------------------------------------------------------------------------



 



EXHIBIT “B”
BASE RENT
The monthly base rent shall be:
For years 1-5 of the Lease sixty thousand three hundred and twenty-five dollars
($60,325); and,
For years 6-10 of the Lease sixty-six thousand six hundred and thirty-three
dollars ($66,633).
For years 11-20 the monthly base rent shall be increased by 3% each year
beginning on the anniversary date of the lease at the end of the 10th year.
Following the expiration of the Primary Lease, if the Lease continues for a
Renewal Term, then during the Renewal Term the lease shall continue to increase
by 3% per year, unless renegotiated and agreed to in writing by the Parties
prior to the beginning of the Renewal Term.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT “C”
SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT
[Intentionally Omitted]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT “D”
COMMENCEMENT AGREEMENT
THIS AGREEMENT, made this 16th day of December, 2009 by and between Southern
Plains Associates, LLC, an Oklahoma limited liability company (herein
“Landlord”) and Southern Plains Medical Center, Inc., an Oklahoma Corporation,
and RHA Anadarko, LLC, an Oklahoma limited liability company (herein jointly
referred to as “Tenant”).
W I T N E S S E T H :
WHEREAS, Landlord and Tenant have entered into that certain Lease dated the 16th
day of December, 2009 (“Lease”) for Demised Premises located in Grady County,
Oklahoma; and
WHEREAS, Landlord and Tenant wish to set forth their agreements as to the
commencement of the Term of this Lease.
NOW, THEREFORE, in consideration of the Demised Premises as described in this
Lease and the covenants set forth therein, Landlord and Tenant agree as follows:

  1.  
The Primary Term of this Lease commenced on January 13, 2010.
    2.  
The Primary Term of this Lease shall expire on January 12, 2030.

  3.  
Tenant has one additional ten (10) year option.

  4.  
The Rent Commencement Date under this Lease Agreement is January 13, 2010.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

                              LANDLORD:       TENANT:     Southern Plains
Associates, LLC       Southern Plains Medical Center, Inc.    
 
                           
By:
              By:                                  
 
  Name:               Name:        
 
     
 
             
 
   
 
  Its:               Its:        
 
     
 
             
 
   
 
                                            RHA Anadarko, LLC      
 
              By:                                      
 
                  Name:        
 
                     
 
   
 
                  Its:        
 
                     
 
   

 

 